 
 
 
Exhibit 10.1


 






SENIOR UNSECURED TERM LOAN AGREEMENT
Dated as of February 23, 2017
among
SERITAGE GROWTH PROPERTIES, L.P.,
as the Borrower,
SERITAGE GROWTH PROPERTIES,
as the Parent and initial Guarantor,
 JPP, LLC,
as Administrative Agent,
and
The Lenders Party Hereto,
as the Lenders

--------------------------------------------------------------------------------

 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
     
Section 1.01
Certain Defined Terms
1
Section 1.02
Computation of Time Periods
15
Section 1.03
Accounting Terms;  Changes in GAAP
15
Section 1.04
Parent Guarantor
16
Section 1.05
Miscellaneous
16
     
ARTICLE II
THE ADVANCES
16
     
Section 2.01
The Advances
16
Section 2.02
Method of Borrowing
16
Section 2.03
Fees
18
Section 2.04
[Reserved]
18
Section 2.05
Repayment of Advances
18
Section 2.06
Interest
18
Section 2.07
Prepayments
19
Section 2.08
[Reserved]
20
Section 2.09
Increased Costs
20
Section 2.10
Payments and Computations
21
Section 2.11
Taxes
23
Section 2.12
Lender Replacement
26
Section 2.13
Sharing of Payments, Etc
27
     
ARTICLE III
CONDITIONS OF LENDING
27
     
Section 3.01
Conditions Precedent to Closing
28
Section 3.02
Conditions Precedent for each Borrowing
29
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
30
     
Section 4.01
Existence; Qualification; Partners; Subsidiaries
30
Section 4.02
Partnership and Corporate Power
31
Section 4.03
Authorization and Approvals
31
Section 4.04
Enforceable Obligations
32
Section 4.05
Parent REIT Status
32
Section 4.06
Financial Statements
32
Section 4.07
True and Complete Disclosure
32
Section 4.08
Litigation
32
Section 4.09
Use of Proceeds
33
Section 4.10
Investment Company Act
33
Section 4.11
Taxes
33
Section 4.12
Pension Plans
33
Section 4.13
Condition of Property; Casualties; Condemnation
34
Section 4.14
Insurance
34
Section 4.15
No Burdensome Restrictions;  No Defaults
34
Section 4.16
Environmental Condition
34
Section 4.17
Legal Requirements, Zoning, Utilities, Access
35
Section 4.18
Existing Indebtedness
36
Section 4.19
Title; Encumbrances
36
Section 4.20
Leasing Arrangements
36
Section 4.21
Unencumbered Properties
36
Section 4.22
OFAC
37
     
ARTICLE V
AFFIRMATIVE COVENANTS
37
     
Section 5.01
Compliance with Laws, Etc
37
Section 5.02
Preservation of Existence, Separateness, Etc
37
Section 5.03
Payment of Taxes, Etc
37
Section 5.04
Visitation Rights;  Lender Meeting
38
Section 5.05
Reporting Requirements
38
Section 5.06
Maintenance of Property
41
Section 5.07
Insurance
41
Section 5.08
Use of Proceeds
41
Section 5.09
New Guarantors
41
     
ARTICLE VI
NEGATIVE COVENANTS
42
     
Section 6.01
Liens, Etc
42
Section 6.02
Indebtedness
42
Section 6.03
Agreements Restricting Distributions From Subsidiaries
43
Section 6.04
Restricted Payments
43
Section 6.05
Fundamental Changes; Asset Dispositions
44
Section 6.06
Subsidiary Ownership
45
Section 6.07
Investments, Loans, Future Properties
45
Section 6.08
Affiliate Transactions
45
Section 6.09
Sale and Leaseback
46
Section 6.10
Sale or Discount of Receivables
46
Section 6.11
Restriction on Negative Pledges
46
Section 6.12
Material Documents
46
Section 6.13
OFAC
47
     
ARTICLE VII
FINANCIAL COVENANTS
47
     
Section 7.01
Maintenance of Net Worth
47
Section 7.02
Limitations on Total Liabilities
47
     
ARTICLE VIII
EVENTS OF DEFAULT;  REMEDIES
47
     
Section 8.01
Events of Default
47
Section 8.02
Optional Acceleration of Maturity
49
Section 8.03
Automatic Acceleration of Maturity
50
Section 8.04
[Reserved]
50
Section 8.05
Non exclusivity of Remedies
50
Section 8.06
Right of Set-off
50
     
ARTICLE IX
[RESERVED]
50
     
ARTICLE X
AGENCY PROVISIONS
50
     
Section 10.01
Authorization and Action
51
Section 10.02
Administrative Agent’s Reliance, Etc
51
Section 10.03
Administrative Agent and Its Affiliates
51
Section 10.04
Lender Credit Decision
52
Section 10.05
Indemnification
52
Section 10.06
Successor Administrative Agent
52
Section 10.07
Designation of Additional Agents
53
     
ARTICLE XI
MISCELLANEOUS
53
     
Section 11.01
Amendments, Etc
53
Section 11.02
Notices, Etc
54
Section 11.03
No Waiver; Remedies
55
Section 11.04
Costs and Expenses
56
Section 11.05
Binding Effect
56
Section 11.06
Lender Assignments and Participations
56
Section 11.07
Indemnification
59
Section 11.08
Execution in Counterparts
60
Section 11.09
Survival of Representations, Indemnifications, etc
61
Section 11.10
Severability
61
Section 11.11
Entire Agreement
61
Section 11.12
Usury Not Intended
61
Section 11.13
Governing Law
62
Section 11.14
Consent to Jurisdiction; Service of Process; Jury Trial
62
Section 11.15
Knowledge of Borrower
63
Section 11.16
Lenders Not in Control
63
Section 11.17
Headings Descriptive
63
Section 11.18
Time is of the Essence
63
Section 11.19
Scope of Indemnities
63
Section 11.20
Confidentiality
63
Section 11.21
USA Patriot Act Notice
64
Section 11.22
No Fiduciary Duties
65

 
EXHIBITS:
EXHIBIT A ‑ FORM OF NOTE
EXHIBIT B ‑ FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT C ‑ FORM OF COMPLIANCE CERTIFICATE
EXHIBIT D ‑ FORM OF GUARANTY
EXHIBIT E ‑ FORM OF NOTICE OF BORROWING


SCHEDULES:
SCHEDULE 1.01(A) ‑ COMMITMENTS
SCHEDULE 1.01(B) ‑ EXISTING PROPERTIES
SCHEDULE 1.01(C) ‑ LEASES
SCHEDULE 4.01(A) ‑ SUBSIDIARIES
SCHEDULE 4.01(B) - JOINT VENTURES
SCHEDULE 4.08 ‑ LITIGATION
SCHEDULE 4.17 ‑ LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS
SCHEDULE 4.18 ‑ EXISTING INDEBTEDNESS





--------------------------------------------------------------------------------

SENIOR UNSECURED TERM LOAN AGREEMENT


This SENIOR UNSECURED TERM LOAN AGREEMENT (as the same may be amended, modified,
restated or supplemented from time to time, this “Agreement”), dated as of
February 23, 2017, is among SERITAGE GROWTH PROPERTIES, L.P., a Delaware limited
partnership (the “Borrower”), SERITAGE GROWTH PROPERTIES, a Maryland trust (the
“Parent”, and, together with any guarantor added pursuant to Section 5.09,
individually or collectively as the context may require, the “Guarantor”), JPP,
LLC, a Delaware limited liability company, and JPP II, LLC, a Delaware limited
liability company, and each other party to this Agreement identified as a lender
on the signature pages hereto (collectively, the “Initial Lenders”, and,
together with each lender that shall become a party to this Agreement pursuant
to Section 11.06, collectively, the “Lenders”), and JPP, LLC, a Delaware limited
liability company, as administrative agent (the “Administrative Agent”, in its
capacity as Administrative Agent for the Lenders pursuant to Article X, as such
Administrative Agent may be replaced pursuant to Section 10.06).

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement (the
“Facility”).  In consideration of the mutual agreements contained in this
Agreement, the parties hereto do hereby agree as follows:


WITNESSETH THAT:


WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower, and the Lenders, upon the occurrence of the Closing Date and subject
to the terms hereof, have agreed to lend monies and/or make advances, extensions
of credit or other financial accommodations to, on behalf of or for the benefit
of the Borrower pursuant to the terms of this Agreement.

 
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to the following:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


 Section 1.01   Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):


“Accession Agreement” means an Accession Agreement in the form attached to the
Guaranty as Annex 1 thereto, which agreement causes the Person executing and
delivering the same to the Administrative Agent to become a party to the
Guaranty.


“Advance” has the meaning set forth in Section 2.01.


“Affected Lender” has the meaning set forth in Section 2.12(a).


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.


“Anti‑Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower, the Parent or their Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering.


“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office.


“Appraisal” means, for a Future Property, an as-is appraisal of such Future
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and a purchasing Lender, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.


“Borrowing” means a borrowing consisting of simultaneous Advances made by each
Lender pursuant to Section 2.01.


“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City.


“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Property or equipment which
in accordance with GAAP would be capitalized in the fixed asset accounts of such
Person making such expenditure, including, without limitation, amounts paid or
payable for such purpose under any conditional sale or other title retention
agreement or under any Capital Lease, but excluding repairs of Property in the
normal and ordinary course of business.


“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.


“Cash Flow Sweep Period” has the meaning set forth in the Existing Property Loan
Agreement.


“Cash Flow Sweep Trigger Event” has the meaning set forth in the Existing
Property Loan Agreement.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.


“Closing Date” means the date on which this Agreement becomes effective
following satisfaction of the conditions in Section 3.01 or such other date as
may be agreed upon by the Borrower and the Administrative Agent.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.


“Commitment” means, with respect to any Lender, the amount set opposite such
Lender’s name on Schedule 1.01(a) as its Commitment, or if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
as its Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c), as such amount may be reduced in accordance with
this Agreement.  The aggregate amount of all Commitments shall not exceed the
Total Commitments.


“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.


“Consolidated” refers, with respect to the Borrower, to the consolidation of the
accounts of the Borrower with the Borrower’s Subsidiaries and, with respect to
the Parent, to the consolidation of the accounts of the Parent with the Parent’s
Subsidiaries (including the Borrower and its Subsidiaries), in each case, as
applicable, in accordance with GAAP.


“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.


“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the board of directors (or the equivalent) of such Person.


“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under Section
414 of the Code.


“Credit Documents” means this Agreement, the Notes, the Guaranties, and each
other agreement, instrument or document executed by the Borrower, any of its
Subsidiaries or the Parent at any time in connection with this Agreement.


“Damages” means, as to any Person, any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements actually imposed on, or actually
incurred by, such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent actually imposed upon the Administrative Agent or a Lender by one or more
third parties.


“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.


“Defaulting Lender”: any Lender that (a) has failed to fund any portion of an
Advance required to be funded by it hereunder within five Business Days of the
date required to be funded by it hereunder, (b) has notified the Administrative
Agent or the Borrower in writing that it does not intend to (or will not be able
to) satisfy any or such obligation, (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within five Business Days of the date when due, (d) has failed,
within five Business Days after written request by the Administrative Agent, to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its funding obligations; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (d) upon the Administrative
Agent’s receipt of such confirmation, or (e) has, or has a direct or indirect
parent company that has, (i) commenced a voluntary bankruptcy case concerning
itself, or an involuntary bankruptcy case commenced against it, under any
bankruptcy law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.


“Dollars” and “$” means lawful money of the United States of America.


“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as such Lender may from time to time specify to the Borrower
and the Administrative Agent.


“DSCR” means, with respect to any Secured Non-Recourse Indebtedness to be
incurred or assumed by a Subsidiary formed or acquired after the Closing Date to
finance one or more Future Properties, as of any date of determination, the
quotient obtained by dividing (i) the projected stabilized net operating income
for such Future Properties for the immediately succeeding 12-month period as
estimated in good faith by the Borrower in a manner consistent with how it
accounts for its other redevelopment projects, divided by (ii) the aggregate
actual amount of scheduled debt service (including interest and amortization, if
applicable) for the 12-month period following such date of determination to be
payable under such Secured Non-Recourse Indebtedness as of such date of
determination.


“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.


“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.


“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation, CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation; (c)
exposure to pollutants, contaminants, hazardous, medical, infectious, or toxic
substances, materials or wastes; (d) the safety or health of employees; or (e)
the manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical, infectious, or toxic substances,
materials or wastes.


“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“Event of Default” has the meaning set forth in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Subsidiary” means:


 (a) any existing Subsidiary of the Borrower or the Parent on the Closing Date
and any Subsidiary of the Borrower or the Parent that is not a wholly-owned
Subsidiary,


 (b) any Subsidiary to the extent prohibited or restricted by law, regulation or
contractual obligation entered into in accordance with this Agreement, existing
on the Closing Date or at the time such Subsidiary becomes a subsidiary from
becoming a party to the Guaranty or to the extent that it would require a
governmental (including regulatory) consent, approval, license or authorization
to become a party to the Guaranty (including any such Subsidiary (i) that is or
becomes subject to any Secured Non-Recourse Indebtedness incurred or assumed by
such Subsidiary to finance its acquisition of any Future Properties and (ii)
that is or becomes a “New Borrower” or “Seritage JV Member” (each as defined in
the Existing Property Loan Agreement) in accordance with the terms of the
Existing Property Loan Agreement,


 (c) any Subsidiary to the extent that such Subsidiary is considered a
controlled foreign corporation within the meaning of Section 957(a) of the Code
or its becoming a party to the Guaranty would constitute an investment in
“United States property” by a CFC within the meaning of sections 956 and 957 of
the Internal Revenue Code, and


 (d) any Subsidiary with respect to which the burden, cost difficulty or
consequence of providing a Guaranty outweighs, or is excessive in light of, the
benefits afforded thereby as reasonably determined by the Borrower and
reasonably approved by the Administrative Agent.


 “Excluded Taxes” means any of the following Taxes required to be withheld or
deducted from a payment hereunder or under any Credit Document (i) in the case
of each Lender, and the Administrative Agent, Taxes imposed on or measured by
its net income, however denominated, franchise Taxes imposed on it by the
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or any political subdivision of such jurisdiction
or by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision of such jurisdiction, (ii)  any Taxes imposed pursuant to
FATCA, and (iii) any United States federal withholding Tax imposed on amounts
payable to or for the account of any Lender or the Administrative Agent with
respect to an applicable interest in an Advance or Commitment pursuant to a law
in effect on the date on which such Lender or the Administrative Agent acquires
such interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.12) or designates a new Applicable
Lending Office, except in each case to the extent that, pursuant to Section
2.11(a) or Section 2.11(c), amounts with respect to such Taxes were payable
either to such Lender’s or the Administrative Agent’s assignor immediately
before such Person became a party hereto or to such Lender immediately before it
changed its Applicable Lending Office.


“Existing Loan Agreement” means, collectively, the Existing Property Loan
Agreement and the Existing Mezzanine Loan Agreement.


“Existing Loan Documents” means the Existing Loan Agreement and all other “Loan
Documents” as defined in the Existing Property Loan Agreement.


“Existing Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement,
dated as of July 7, 2015, by and among Seritage SRS Mezzanine Finance LLC and
Seritage KMT Mezzanine Finance LLC, as borrowers, and JPMorgan Chase Bank,
National Association and H/2 Special Opportunities III Corp, as lenders, as
amended by that certain Omnibus Amendment, dated as of September 28, 2015, and
that certain Second Amendment to Loan Agreement, dated as of November 8, 2016,
and as the same may be further amended or extended.


 “Existing Properties” means, collectively the Land and the Improvements owned
by the Borrower and its Subsidiaries as of the Closing Date, as listed on
Schedule 1.01(b) and “Existing Property” means any of such properties.


“Existing Property Loan Agreement” means that certain Loan Agreement, dated as
of July 7, 2015, by and among Seritage SRS Finance LLC and Seritage KMT Finance
LLC, as borrowers, Seritage GS Holdings LLC, Seritage SPS Holdings LLC and
Seritage MS Holdings LLC as JV pledgors and JPMorgan Chase Bank, National
Association and H/2 SO III Funding I LLC as lenders, as amended by that certain
Omnibus Amendment, dated as of September 28, 2015, and that certain Second
Amendment to Loan Agreement, dated as of November 8, 2016, and as the same may
be further amended or extended.


“Existing SEC Filing” has the meaning set forth in Section 4.07.


“Facility” has the meaning set forth in the Preamble.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.


“Fiscal Quarter” means each of the three‑month periods ending on March 31, June
30, September 30 and December 31.


“Fiscal Year” means the twelve‑month period ending on December 31.


“Future Property” means any Land and/or Improvements which the Borrower or any
Subsidiary of the Borrower acquires after the Closing Date, and “Future
Properties” means all of such properties.


“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.


“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any
Lender, the Parent, the Borrower, any Subsidiaries of the Borrower or the
Parent.


“Guaranty” means that certain Guaranty effective the date hereof executed by the
Parent and the Borrower, evidencing the joint and several guaranty by the
signatories thereto of the Obligations of Borrower in respect of the Credit
Documents, in substantially the form of the attached Exhibit D, and any
supplement executed by an entity added as a Guarantor in accordance with Section
5.09, as any of such agreement may be amended, restated, supplemented or
otherwise modified from time to time.


“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials and medical and infectious waste.


“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.


“Improvements” means, with respect to any Property, all buildings, structures,
fixtures, tenant improvements and other improvements of every kind and
description now or hereafter located in or on or attached to the Land for such
Property; and all additions and betterments thereto and all renewals,
substitutions and replacements thereof.


“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business); (b)
indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and (g)
all preferred stock that is issued by such Person that is redeemable by the
holder thereof in cash, a cash equivalent or some type of Indebtedness or
convertible to some type of Indebtedness.


“Indemnified Parties” has the meaning set forth in Section 11.07(a).


“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of the Borrower under any Credit
Document, other than Other Taxes and Excluded Taxes.


“Interest Payment Date” means, with respect to each Interest Period, the ninth
day of the calendar month in which such Interest Period ends.  Whenever an
Interest Payment Date is not a Business Day, the entire amount that would have
been due and payable on such Interest Payment Date shall instead be due and
payable on the immediately succeeding Business Day.


“Interest Period” means, for each Advance comprising part of the same Borrowing,
(i) the period from the date of such Advance to the fifteenth day of the
immediately succeeding calendar month and (ii) each subsequent period from the
day immediately following the end of the immediately prior Interest Period to
the fifteenth day of the immediately succeeding calendar month (or such earlier
date on which such Advance is repaid in full).  The initial Interest Period
shall be the period commencing on the Closing Date and ending on March 15, 2017.


“Interest Rate” means, with respect to each Advance, the greater of (i) 6.50%
per annum, and (ii) if and for so long as a Cash Flow Sweep Period is then
continuing, (x) 8.00% per annum, if at the time such Advance was initially made
no Cash Flow Sweep Period was then in effect, and (y) 10.00% per annum, if at
the time such Advance was initially made a Cash Flow Sweep Period was then in
effect.


“Interest Rate Agreements” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.


 “Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the purchase or other acquisition of, any Stock, Stock
Equivalents, other equity interest, obligations or other securities of, (i) any
other Person, or (ii) all or substantially all of the assets of any other
Person, or (iii) all or substantially any Future Property or all of the assets
constituting the business of a division, branch or other unit operation of any
other Person, or (c) any joint venture or partnership with, or any capital
contribution to, or other investment in, any other Person.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Credit Document, the amount of any Investment made by any
Person shall be the amount actually invested net of any actual returns of any
such Investment received by such Person, without adjustment for subsequent
increases or decreases in the value of such Investment.


“Joint Venture Investment” means the ownership interest of the Borrower or any
of its Subsidiaries in a Joint Venture.


“Joint Venture” means any Person (which may be a corporation, limited liability
company or limited partnership), other than a Subsidiary, in which the Parent,
the Borrower or any of their respective Subsidiaries beneficially owns any
Stock, Stock Equivalents or other equity interest.  As of the Closing Date, the
Joint Ventures are set forth on Schedule 4.01(b).


“Land” means real property together with all rights, title and interests
appurtenant to such real property, including without limitation all rights,
title and interests to (a) all strips and gores within or adjoining such
property, (b) the streets, roads, sidewalks, alleys, and ways adjacent thereto,
(c) all of the tenements, hereditaments, easements, reciprocal easement
agreements, rights‑of‑way and other rights, privileges and appurtenances
thereunto belonging or in any way pertaining thereto, (d) all reversions and
remainders, (e) all air space rights, and all water, sewer and wastewater
rights, (f) all mineral, oil, gas, hydrocarbon substances and other rights to
produce or share in the production of anything related to such property, and (g)
all other appurtenances appurtenant to such property, including without
limitation, any now or hereafter belonging or in anywise appertaining thereto.


“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.


“Leverage Ratio” means, as of any date, a ratio equal to (x) the total debt of
Parent as of such date to (y) the total assets of Parent as of such date,
determined on a Consolidated basis in accordance with GAAP.


“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).


“Liquid Investments” means cash and the following:


 (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States;


 (b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender or (B)
any other bank or trust company which has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of deposit or
purchase, such bank debt securities are rated not less than “A” (or the then
equivalent) by the rating service of S&P or of Moody’s, and (ii) commercial
paper issued by (A) any Lender or (B) any other Person if at the time of
purchase such commercial paper is rated not less than “A‑2” (or the then
equivalent) by the rating service of S&P or not less than “P‑2” (or the then
equivalent) by the rating service of Moody’s, or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower with the consent of the
Administrative Agent;


 (c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “A”
(or the then equivalent) by the rating service of S&P or of Moody’s; and


 (e) such other instruments (within the meaning of New York’s Uniform Commercial
Code) as the Borrower may request and the Administrative Agent may approve in
writing, which approval will not be unreasonably withheld.


“LTV” means, with respect to any Secured Non-Recourse Indebtedness to be
incurred or assumed by a Subsidiary formed or acquired after the Closing Date to
finance one or more Future Properties, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is (x) the sum of
the aggregate principal amount (including any undisbursed funds) of all such
Secured Non-Recourse Indebtedness incurred or assumed by such Subsidiary to
finance such Future Properties as of such date of determination, and the
denominator of which is (y) the aggregate fair market value of such Future
Properties, determined pursuant to an Appraisal of the Property obtained by and
reasonably satisfactory to Lender dated not more than one month prior to such
date of determination.  The foregoing Appraisal shall be obtained at Borrower’s
sole cost and expense.


“Material Adverse Change” shall mean (a) a material adverse change in the
business, financial condition or results of operations of the Borrower, the
Parent and their respective Subsidiaries, taken as a whole, since the date of
the most recent financial statements of the Parent delivered to the Lenders
pursuant to Section 5.05(b), (b) a material adverse change affecting the
validity or enforceability of this Agreement or any Credit Document as against
the Borrower or any Guarantor or (c) a material adverse change affecting the
ability of the Borrower, the Parent and the Guarantors, taken as a whole, to
perform their obligations under this Agreement or the other Credit Document;
provided, however, that none of the occurrence or continuation of any Cash Flow
Sweep Trigger Event or the existence of a Cash Flow Sweep Period shall in and of
themselves constitute a Material Adverse Change.


 “Maturity Date” means the earliest of (i) December 31, 2017 and (ii) the date
on which the Parent, Borrower or any of their Subsidiaries repays the
Indebtedness outstanding under the Existing Loan Agreement in full.


“Maximum Draw Amount” means (i) $100,000,000 from and after the Closing Date,
(ii) $150,000,000 from and after May 1, 2017 if, on May 1, 2017, no Cash Flow
Sweep Period is then in effect, and (iii) $200,000,000 from and after September
1, 2017 if, on September 1, 2017, no Cash Flow Sweep Period is then in effect.


“Maximum Rate” means the maximum nonusurious interest rate under applicable law.


“Minimum Net Worth” means $1,000,000,000.


“Moody’s” means Moody’s Investor Service Inc., and any successor thereto.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.


“Net Worth” means, for any Person, as of any date, total assets of such Person
as of such date, minus total liabilities as of such date, in each case
determined on a Consolidated basis and in accordance with GAAP.


“Non-Recourse Carve-Out Obligations” has the meaning set forth in the definition
of Secured Non-Recourse Indebtedness.


“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit A, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender, and


“Notes” means all of such promissory notes.


“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E signed by a Responsible Officer of the Borrower.


“Obligations” means all Advances and other amounts payable by the Borrower to
the Administrative Agent or the Lenders under the Credit Documents, including
all interest due on all Advances, fees and other amounts then due under the
Credit Documents.  For the avoidance of doubt, Obligations shall include any
increase in the principal amount of the Advances as a result of PIK Interest.


“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.


“Other Taxes” has the meaning set forth in Section 2.11(b).


“Parent Common Stock” means the Class A common shares of beneficial interest of
Parent, par value $.01 per share.


“Participant Register” has the meaning set forth in Section 11.06(d).


“Patriot Act” has the meaning set forth in Section 3.01(a)(viii).


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Permitted Encumbrances” means the Liens permitted to exist pursuant to Section
6.01.


“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a retail property and (ii) generated, used and disposed
of in accordance with all Legal Requirements and good retail industry practice
and (b) non-friable asbestos to the extent (i) that no applicable Legal
Requirements require removal of such asbestos from the Property and (ii) such
asbestos is encapsulated in accordance with all applicable Legal Requirements
and such reasonable operations and maintenance program as may be required by the
Administrative Agent.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.


“Personal Property” for any Property means all fixtures, furnishings, equipment,
furniture, inventory and other personal property of every kind owned by
Borrower, Parent or any of their Subsidiaries, whether now existing or hereafter
acquired, tangible and intangible, now or hereafter located on or about such
Property, and used or to be used in the future in connection with the operation
of such Property.


“PIK Interest” has the meaning set forth in Section 2.06(d).


“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.


“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Lender providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Lender free of deduction or withholding of income or similar Taxes (except for
any deduction or withholding of income or similar Taxes as a result of any
change in or in the interpretation of any such treaty, the Code or any such rule
or regulation).


“Pro Rata Share” means, at any time with respect to any Lender, either (a) the
ratio (expressed as a percentage) of such Lender’s Commitment at such time to
the aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Advances at such time to the aggregate outstanding Advances of all
the Lenders at such time.


“Property” means, individually or collectively, as the context may require, the
Existing Properties and all Future Properties.


“Property Material Adverse Effect” means, as to any Property of the Borrower and
its Subsidiaries, a material adverse effect upon (i) the Borrower’s or such
Subsidiary’s title to such Property, or (ii) the value, use or enjoyment of such
Property or the operation or occupancy thereof to the Borrower and its
Subsidiaries.


“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.


“Qualified Ground Lease” means, each of the ground leases or ground subleases
set forth on Schedule 1.01(c) hereto (a) which is a direct ground lease or
ground sublease granted by the fee owner of real property or a master ground
lessee from such fee owner, (b) which may be transferred and/or assigned without
the consent of the lessor (or as to which the lease expressly provides that (i)
such lease may be transferred and/or assigned with the consent of the lessor and
(ii) such consent shall not be unreasonably withheld or delayed) or subject to
certain reasonable pre-defined requirements, (c) which has a remaining term
(including any renewal terms exercisable at the sole option of the lessee) of at
least twenty (20) years, (d) under which no material default has occurred and is
continuing, (e) with respect to which a Lien may be granted without the consent
of the lessor (but subject to customary requirements regarding the nature of the
holder of such Lien and prior notice to the lessor), (f) which contains
customary and reasonable lender protection provisions, including, without
limitation, provisions to the effect that (i) the lessor shall notify any holder
of a Lien in such lease of the occurrence of any default by the lessee under
such lease and shall afford such holder the option to cure such default, and
(ii) in the event that such lease is terminated, such holder shall have the
option to enter into a new lease having terms substantially identical to those
contained in the terminated lease and (g) which otherwise contains no
non‑customary terms that are material and adverse to the lessee.


“Register” has the meaning set forth in paragraph (c) of Section 11.06.


“REIT” means a real estate investment trust under Sections 856‑860 of the Code.


“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.


“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.


“Required Lenders” means, at any time, Lenders holding at least 51% of (a) the
Total Commitments of all Lenders at such time and (b) if the Commitments have
been terminated, the aggregate unpaid principal amount of the Advances at such
time.


“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.


“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Financial Officer.


“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect payment, prepayment, redemption, purchase, or deposit of funds or
Property for the payment (including any sinking fund or defeasance), prepayment,
redemption or purchase of Indebtedness of such Person or its Subsidiaries
incurred in violation of this Agreement, or (b) the making by such Person of any
dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any shares of any
capital stock, any limited liability company interests or any partnership
interests of such Person, other than dividends or distributions payable in such
Person’s stock, limited liability company interests or any partnership
interests.


 “S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw‑Hill
Financial, Inc., and any successor thereto.


“Sanctions” has the meaning set forth in Section 4.22.


“Secured Non‑Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non‑payment of
real estate taxes or ground lease rent, waste, non‑permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non‑recourse provisions in non‑recourse financing of
real estate (such recourse obligations being referred to herein as “Non-Recourse
Carve-Out Obligations”) shall not, by itself, prevent any Indebtedness from
being characterized as Secured Non‑Recourse Indebtedness, provided further that
if a personal recourse claim is made in connection therewith, such claim shall
not constitute Secured Non‑Recourse Indebtedness for the purposes of this
Agreement.


 “SHLD Master Lease” means that certain Master Lease and side letter entered
into in connection therewith, each dated as of July 7, 2015, by and among
Seritage SRC Finance LLC and Seritage KMT Finance LLC, as Landlord, and Kmart
Operations, LLC and Sears Operations, LLC, as Tenant, as the same may be
amended, modified, restated or supplemented from time to time in accordance with
this Agreement.


“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non‑voting, and includes,
without limitation, common stock and preferred stock.


“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.


“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.  For
the avoidance of doubt, the Joint Ventures are not Subsidiaries.


 “Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30‑day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under Section
4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan by the
PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.


“Total Commitments” means $200,000,000.


 Section 1.02   Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


 Section 1.03   Accounting Terms;  Changes in GAAP.  (a) All accounting terms
not specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.


(a)              Unless otherwise indicated, all financial statements of the
Borrower and the Parent, all calculations for compliance with covenants in this
Agreement, and all calculations of any amounts to be calculated under the
definitions in Section 1.01 shall be based upon the Consolidated accounts of the
Borrower, the Parent and their respective Subsidiaries (as applicable) in
accordance with GAAP.


(b)              If any changes in accounting principles after the Closing Date
required by GAAP or the Financial Accounting Standards Board of the American
Institute of Certified Public Accountants or similar agencies results in a
change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found in this
Agreement, then the parties shall enter into and diligently pursue negotiations
in order to amend such financial covenants, standards or terms so as to
equitably reflect such change, with the desired result that the criteria for
evaluating the financial condition of the Parent and Borrower and their
respective Subsidiaries (determined on a Consolidated basis) shall be the same
after such change as if such change had not been made.  Until covenants,
standards, or terms of this Agreement are amended in accordance with this
Section 1.3(b), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.


(c)              Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825‑10‑25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, the Borrower or any of their respective Subsidiaries
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470‑20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any change to GAAP occurring
after the date hereof as a result of the adoption of any proposals set forth in
the Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, the Proposed Accounting
Standards Update, Leases (Topic 842), issued by the Financial Accounting
Standards Board on May 16, 2013, or any other proposals issued by the Financial
Accounting Standards Board in connection therewith, in each case if such change
would require treating any lease (or similar arrangement conveying the right to
use) as a capital lease where such lease (or similar arrangement) was not
required to be so treated under GAAP as in effect on the date hereof.


 Section 1.04   Parent Guarantor.  As of the Closing Date, all references in
this Agreement to Guarantor shall mean the Parent.  If following the Closing
Date, any entity is added as a Guarantor in accordance with Section 5.09 then
each reference to Guarantor shall mean the Parent and each such additional
entity.


 Section 1.05   Miscellaneous.  Article, Section, Schedule and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.


ARTICLE II


THE ADVANCES


 Section 2.01   The Advances.  From and after the Closing Date, each Lender
severally agrees, subject to the terms and conditions set forth in this
Agreement (including Section 3.02), to make advances in U.S. Dollars to the
Borrower (each, an “Advance”) in an aggregate amount that is not more than the
lesser of (i) such Lender’s aggregate Commitment and (ii) such Lender’s Pro Rata
Share of the Maximum Draw Amount as of such date.  The Borrower may from time to
time prepay the Advances or any portion thereof pursuant to Section 2.07. 
Amounts repaid on the Advances may not be reborrowed.


 Section 2.02   Method of Borrowing.


(a)              Notice.  Each Borrowing shall be made by telephone (promptly
confirmed in writing on the same day) pursuant to a Notice of Borrowing, given
not later than 1:00 P.M. (New York City time) on the fifth Business Day before
the date of the proposed Borrowing, by the Borrower to the Administrative Agent,
which shall give each Lender prompt notice on the day following the receipt of
such timely telephone call or Notice of Borrowing of such proposed Borrowing. 
Each Notice of Borrowing shall be in writing specifying the requested (i) date
of such Borrowing (which shall be no later than November 29, 2017) and (ii)
aggregate amount of such Borrowing (which shall be in an amount not less than
$5,000,000 and in integral multiples of $1,000,000).  Each Lender shall, subject
to the satisfaction of the conditions set forth in Section 3.02, before 1:00
P.M. (New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
address as the Administrative Agent may specify by written notice to the
Lenders, in same day funds, such Lender’s Pro Rata Share of such Borrowing. 
Upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at such
account as the Borrower shall specify to the Administrative Agent in its Notice
of Borrower.


(b)              Notices Irrevocable.  Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.


(c)              Administrative Agent Reliance.  Unless the Administrative Agent
shall have received notice from a Lender before the date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Pro Rata Share of the Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(a) of this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Lender shall not have so made its Pro Rata Share
of such Borrowing available to the Administrative Agent, such Lender and the
Borrower severally agree (without limiting Borrower’s rights under Section
2.12(b)) to immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate for each such day.  If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.


(d)              Lender Obligations Several.  The failure of any Lender to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing.  No Lender shall be responsible for the failure of any other Lender
to make the Advance to be made by such other Lender on the date of any
Borrowing.


(e)              Notes.  Upon the request of a Lender, the indebtedness of the
Borrower to such Lender resulting from Advances owing to such Lender shall be
evidenced by the Note of the Borrower payable to the order of such Lender in
substantially the form of Exhibit A; provided, however, that to the extent no
Note has been issued to a Lender, this Agreement shall be deemed to comprise
conclusive evidence for all purposes of the indebtedness resulting from the
Advances and extensions of credit made hereunder and each reference in this
Agreement to an amount owed pursuant to a Note (to the extent that there are no
Notes) shall mean the principal amount of all Advances and all obligations due
under a Note (to the extent there are no Note) shall mean all obligations due
under this Agreement.


(f)              Lender Booking Vehicles.  Each Lender may, at its option, make
any Advance available to the Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Advance;  provided, however, that (i)
any exercise of such option shall not affect the obligation of the Borrower or
any Lender in accordance with the terms of this Agreement and (ii) nothing in
this Section 2.02(f) shall be deemed to obligate any Lender to obtain the funds
for any Advance in any particular place or manner or to constitute a
representation or warranty by any Lender that it has obtained or will obtain the
funds for any Advance in any particular place or manner.


 Section 2.03   Fees.  Commitment Fees.  On the Closing Date, the Borrower shall
pay to the Initial Lenders a commitment fee in an aggregate amount equal to
0.50% of the Total Commitments.  On May 15, 2017 (the “Delayed Commitment
Date”), Borrower shall pay to the Administrative Agent for the benefit of the
Initial Lenders an additional commitment fee in an amount equal to 0.50% of the
Total Commitments (the “Delayed Commitment Fee”); provided, that the Borrower
shall have no obligation to pay the Delayed Commitment Fee if (i) as of the
Delayed Commitment Date, at least 33.33% of the aggregate Commitments are held
by one or more Persons other than the Initial Lenders, or (ii) the Obligations
have been paid in full and the Commitments have been terminated.  For purposes
of this Section 2.03 only (and no other section or term in this Agreement), if
(x) Borrower submits to the Administrative Agent and the Initial Lenders a
bona-fide offer from a third-party (that is not an Affiliate of the Initial
Lenders) stating that such third-party is willing to purchase a portion of the
Commitments for an amount equal to at least the amount of such Commitments, and
(y) the Administrative Agent or the Initial Lenders withholds consent to such
assignment pursuant to Section 11.06, then such portion of the Commitments shall
be deemed assigned to a third-party for purposes of payment of the Delayed
Commitment Fee and, if the amount of Commitments so assigned or deemed to be
assigned is at least 33.33% of the aggregate Commitments, then the Delayed
Commitment Fee shall not be due and owing.


 Section 2.04   [Reserved].


 Section 2.05   Repayment of Advances.  The Borrower shall repay the Obligations
on the Maturity Date, which, for the avoidance of doubt, shall include any PIK
Interest that may have been added to the principal amount of the Advances
pursuant to this Agreement.


 Section 2.06   Interest.


(a)              Advances.  On each Interest Payment Date, the Borrower shall
pay interest in cash on the unpaid principal amount of each Advance made by each
Lender for the applicable Interest Period at a rate per annum (computed on the
actual number of days elapsed, including the first day and excluding the last,
based on a 365 or 366 day year, as the case may be) equal at all times to the
lesser of (i) the applicable Interest Rate for such Advance and (ii) the Maximum
Rate, payable in arrears.


(b)              Usury Recapture.  In the event the rate of interest chargeable
under this Agreement or the Notes at any time is greater than the Maximum Rate,
the unpaid principal amount of the Notes shall bear interest at the Maximum Rate
until the total amount of interest paid or accrued on the Notes equals the
amount of interest which would have been paid or accrued on the Notes if the
stated rates of interest set forth in this Agreement had at all times been in
effect.  In the event, upon payment in full of the Notes, the total amount of
interest paid or accrued under the terms of this Agreement and the Notes is less
than the total amount of interest which would have been paid or accrued if the
rates of interest set forth in this Agreement had, at all times, been in effect,
then the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes.  In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.


(c)              Overdue Amounts.  If any interest, principal or fee is not paid
when due and payable under this Agreement, then such overdue amount shall accrue
interest hereon due and payable on demand at a rate per annum equal to (x) the
applicable Interest Rate for such Advance plus (y) 1.50%, from the date such
amount becomes due until the date such amount is paid in full.


(d)              PIK Interest.  During the continuance of a Cash Flow Sweep
Period, interest on the outstanding principal amount of each Advance may be paid
by the Borrower in kind by increasing on a ratable basis the outstanding
principal amount of each Advance on the applicable Interest Payment Date by the
amount of interest so paid in kind (the “PIK Interest”).  Notwithstanding the
foregoing, accrued and unpaid interest payable on the Maturity Date shall be
paid in cash.  Following an increase in the principal amount of the Advances as
a result of the occurrence of PIK Interest, interest shall be payable on such
increased amount of the Advances from and after the date of such occurrence of
PIK Interest.  If the Borrower expects to pay any accrued interest on the
Advances in kind on any Interest Payment Date, the Borrower shall deliver to the
Administrative Agent, at least five Business Days prior to such Interest Payment
Date, an officer’s certificate certifying that the proposed payment of PIK
Interest complies with the foregoing provisions of this Section.  The
Administrative Agent shall promptly deliver a corresponding notice to all
Lenders.


 Section 2.07   Prepayments.


(a)              Right to Prepay.  The Borrower shall have no right to prepay
any principal amount of any Advance except as provided in this Section 2.07.


(b)              Optional Prepayments.  The Borrower may elect to prepay any of
the Advances, after giving by 1:00 P.M. (New York City time) at least five
Business Days’ prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment.  If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice;  provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $1,000,000
and in integral multiples of $100,000.


(c)              Ratable Payments.  Each payment of any Advance pursuant to this
Section 2.07 or any other provision of this Agreement shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part.


(d)              Application of Payments.  Any prepayment of Advances hereunder
shall be applied first to Advances that were made at a time that a Cash Flow
Sweep Period was in effect, and then to other Advances.


(e)              Effect of Notice.  All notices given pursuant to this Section
2.07 shall be irrevocable and binding upon the Borrower.


 Section 2.08   [Reserved].


 Section 2.09   Increased Costs.


(a)              Advances.  If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation enacted, issued or
promulgated after the date of this Agreement or (ii) the compliance with any
guideline, rule, directive or request from any central bank or other
Governmental Authority (whether or not having the force of law) enacted, issued
or promulgated after the date of this Agreement, there shall be any increase in
the cost to any Lender of agreeing to make or making, funding, continuing or
maintaining Advances, then the Borrower shall from time to time, within 10 days
of written demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts (without duplication of any other amounts payable in
respect of increased costs) sufficient to compensate such Lender for such
increased cost; provided, that, before making any such demand, each Lender
agrees to use commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Lender at the time such Lender demands payment under this Section shall
be conclusive and binding for all purposes, absent manifest error.


(b)              Capital Adequacy.  If any Lender determines in good faith that
compliance with any law or regulation or any guideline, rule, directive or
request from any central bank or other Governmental Authority (whether or not
having the force of law) enacted, issued or promulgated after the date of this
Agreement affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend and other commitments of
this type, then, upon 10 days prior written notice by such Lender (with a copy
of any such demand to the Administrative Agent), the Borrower shall immediately
pay to the Administrative Agent for the account of such Lender, as the case may
be, from time to time as specified by such Lender, additional amounts (without
duplication of any other amounts payable in respect of increased costs)
sufficient to compensate such Lender, in light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
under this Agreement.  A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.


(c)              [Reserved].


(d)              Notwithstanding anything to the contrary contained in this
Agreement, the Dodd‑Frank Wall Street Reform and Consumer Protection Act, as
amended, and all requests, rules, guidelines or directives thereunder or issued
in connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed an introduction or change of the type referred to
in this Section 2.09, regardless of the date enacted, adopted or issued or
implemented.


(e)              Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.09 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.09 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender, as the case may be, notifies the Borrower of an introduction or
change of the type referred to in this Section 2.09 giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if an introduction or change of
the type referred to in this Section 2.09 giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


 Section 2.10   Payments and Computations.


(a)              Payment Procedures.  Except if otherwise set forth herein, the
Borrower shall make each payment under this Agreement not later than 12:00 Noon
(New York City time) on the day when due in Dollars (unless paid in kind
pursuant to Section 2.06(d)) to the Administrative Agent without setoff,
deduction or counterclaim at the location as the Administrative Agent shall
designate in writing to the Borrower in same day funds.  The Administrative
Agent will on the next Business Day following the day such payment is deemed
received from the Borrower cause to be distributed like funds relating to the
payment of principal, interest or fees ratably (other than amounts payable
solely to the Administrative Agent or a specific Lender pursuant to Section
2.03, 2.09 or 2.11, but after taking into account payments effected pursuant to
Section 11.04) to the Lenders in accordance with each Lender’s Pro Rata Share
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.


(b)              Computations.  All computations of interest shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day, but excluding the last day)
occurring in the Interest Period for which such interest or fees are payable. 
Each determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.


(c)              Non-Business Day Payments.  Whenever any payment shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be.


(d)              Administrative Agent Reliance.  Unless the Administrative Agent
shall have received written notice from the Borrower prior to the date on which
any payment is due to the Lenders that the Borrower will not make such payment
in full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender.  If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for each such day.


(e)              Application of Payments.  Unless otherwise specified in Section
2.07 hereof, whenever any payment received by the Administrative Agent under
this Agreement is insufficient to pay in full all amounts then due and payable
under this Agreement, such payment shall be distributed and applied by the
Administrative Agent and the Lenders in the following order:  first, to the
payment of fees and expenses due and payable to the Administrative Agent under
and in connection with this Agreement or any other Credit Document and the
payment of fees and expenses due and payable to each Lender under Section 11.04,
ratably among such parties in accordance with the aggregate amount of such
payments owed to each such party; second, to the payment of all expenses due and
payable under Section 2.11(c), ratably among the Lenders in accordance with the
aggregate amount of such payments owed to each such Lender; third, to the
payment of all other fees due and payable under Section 2.03; fourth, to the
payment of the interest accrued on all of the Advances, ratably among the
Lenders in accordance with their respective Pro Rata Shares; and fifth, to the
payment of the principal amount of all of the Advances, regardless of whether
any such amount is then due and payable.


(f)              Register.  The Administrative Agent shall record in the
Register the Commitment and the Advances from time to time of each Lender and
each repayment or prepayment in respect to the principal amount of such Advances
of each Lender.  Any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided however, that failure
to make any such recordation, or any error in such recordation, shall not affect
the Borrower’s obligations hereunder in respect of such Advances.


 Section 2.11   Taxes.


(a)              No Deduction for Certain Taxes.  Any and all payments by or on
account of any Obligations of the Borrower shall be made, in accordance with
Section 2.10, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings (including all
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto (collectively, “Taxes”), except as required by applicable
law.  If the Borrower shall be required by law (as determined in the good faith
discretion of the Borrower) to deduct any Taxes from or in respect of any sum
payable to any Lender or the Administrative Agent, (i) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.11), such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made;
provided, however, that (y) if the Borrower’s obligation to deduct or withhold
Taxes is caused solely by such Lender’s or the Administrative Agent’s failure to
provide the forms described in paragraphs (f) or (g) of this Section 2.11 and
such Lender or the Administrative Agent is legally entitled to do so or (z) such
Tax is an Excluded Tax, no such increase shall be required; (ii) the Borrower
shall make such deductions; and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Legal Requirements.


(b)              Other Taxes.  In addition, the Borrower agrees to pay any
present or future stamp or documentary Taxes or any other excise or property
Taxes, charges or similar levies which arise from any payment made under, or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, this Agreement, the Notes, or the other Credit
Documents (hereinafter referred to as “Other Taxes”).


(c)              Indemnification.  Subject to the proviso of Section 2.11(a),
the Borrower indemnifies each Lender and the Administrative Agent for the full
amount of Indemnified Taxes or Other Taxes imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
interest and expenses) arising therefrom or with respect thereto, or required to
be withheld or deducted from a payment to such Lender or the Administrative
Agent, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by any Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of any Lender, shall be
conclusive absent manifest error.  Each payment required to be made by the
Borrower in respect of this indemnification shall be made to the Administrative
Agent for the benefit of any party claiming such indemnification within 30 days
from the date the Borrower receives written demand detailing the calculation of
such amounts therefor from the Administrative Agent on behalf of itself as
Administrative Agent or any such Lender.  If any Lender or the Administrative
Agent receives a refund in respect of any Indemnified Taxes or Other Taxes paid
by the Borrower under this Section 2.11, such Lender or the Administrative
Agent, as the case may be, shall promptly pay to the Borrower the Borrower’s
share of such refund, net of all out‑of‑pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary herein, in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this Section 2.11(c) the payment of which would place the
Administrative Agent or any Lender in a less favorable net after‑Tax position
than such Person would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.11(c) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.


(d)              Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 2.10(f)
relating to the maintenance of a Register and (iii) any Excluded Taxes
attributable to such Lender, in each case that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to such Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).


(e)              Evidence of Tax Payments.  The Borrower will pay prior to
delinquency all Taxes and Other Taxes payable by the Borrower in respect of any
payment made hereunder.  Within 30 days after the date of any payment of such
Taxes, the Borrower will furnish to the Administrative Agent, at its address
referred to in Section 11.02, the original or a certified copy of a receipt
evidencing payment of such Taxes or Other Taxes, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


(f)              Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements, and as will enable the
Borrower or Administrative Agent to comply with their own withholding or
information reporting requirements (including pursuant to FATCA or any analogous
provisions of non-U.S. law).  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.11(g) below)
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Without limiting the generality of the
foregoing, any Lender that is a United States Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 (or any successor thereto) certifying that such
Lender is exempt from or otherwise not subject to United States federal backup
withholding tax.


(g)              Foreign Lender Withholding Exemption.  Each Lender agrees that
it will deliver to the Borrower and the Administrative Agent on the date of this
Agreement or upon the effectiveness of any Assignment and Acceptance two duly
completed copies of the Prescribed Forms, certifying in each case that such
Lender is entitled to receive payments under this Agreement and the Notes
payable to it without deduction or withholding of any United States federal
withholding Taxes.  Each Lender which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver to the
Borrower and the Administrative Agent two further copies of a replacement
Prescribed Form, on or before the date that any such Prescribed Form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal withholding Taxes.  If an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
Prescribed Form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without
deduction or withholding of any United States federal withholding Taxes, such
Lender shall not be required to deliver such forms.  The Borrower shall withhold
tax at the rate and in the manner required by the laws of the United States with
respect to payments made to a Lender failing to timely provide the requisite
Prescribed Forms.  If a payment made to a Lender under any Credit Document would
be subject to United States federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this paragraph (g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(h)              Without prejudice to the survival of any other agreement of any
party hereunder or under any other Credit Document, the agreements and
obligations under this Section 2.11 shall survive the resignation or replacement
of the Administrative Agent, the assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Credit Documents.


 Section 2.12   Lender Replacement.


(a)              Mitigation Obligations.  If any Lender requests compensation
under Section 2.09, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.11, then such Lender, as applicable,
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.09 or 2.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)              Right to Replace.  The Borrower shall have the right to replace
(i) any Lender (other than an Initial Lender) affected by a condition under
Section 2.09 or 2.11 for more than 90 days and (ii) any Defaulting Lender (each
such affected Lender, an “Affected Lender”) in accordance with the procedures in
this Section 2.12 and provided that no reduction of the Total Commitments occurs
as a result thereof.  Additionally, in the event that any Lender shall, for more
than 30 days after solicitation in writing from the Administrative Agent, fail
to consent to a waiver or amendment to, or a departure from, the provisions of
this Agreement which requires the consent of all Lenders and that has been
consented to by the Administrative Agent and the Required Lenders, such Lender
shall be deemed to be an Affected Lender, and the Borrower shall have the right
to replace such Affected Lender.  The provisions hereof attributable to
Defaulting Lenders shall not release or excuse any Defaulting Lender from
failure to perform its obligations hereunder until such time as such Defaulting
Lender is replaced.


(c)              First Right of Refusal; Replacement.


(i)              Upon the occurrence of any condition permitting the replacement
of a Lender in accordance with Section 2.12(a), the Administrative Agent in its
sole discretion shall have the right to reallocate the amount of the Commitments
of the Affected Lenders among the non‑Affected Lenders pro rata in accordance
with their respective commitments, including without limitation to Persons which
are not already party to this Agreement, which election shall be made by written
notice within 30 days after the date such condition occurs, provided that any
reallocation to any non‑Affected Lender shall not be made without the prior
written consent of such non‑Affected Lender.


(ii)              Without limiting the foregoing, the Borrower shall have the
right to add additional Lenders to this Agreement to replace the Commitments of
any Affected Lenders.


(d)              Procedure.  Any assumptions of Commitments pursuant to this
Section 2.12 shall be made by the purchasing Lender and the selling Lender
entering into an Assignment and Acceptance and by following the procedures in
Section 11.06 for adding a Lender.  In connection with the reallocation of the
Commitments of any Lender pursuant to the foregoing paragraph (b), each Lender
with a reallocated Commitment shall purchase from the Affected Lenders at par
such Lender’s ratable share of the outstanding Advances of the Affected Lenders.


(e)              Affected Lender’s Assignment and Acceptance.  If an Affected
Lender being replaced pursuant to this Section 2.12 does not execute and deliver
to the purchasing Lender a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Administrative Agent after the date on which the
purchasing Lender executes and delivers such Assignment and Acceptance and/or
such other related documentation contemplated by this Section 2.12, then such
Affected Lender shall be deemed to have executed and delivered such Assignment
and Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Affected Lender.
    Section 2.13   Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) on account of its Advances in excess of its Pro Rata Share
of payments on account of the Advances obtained by all the Lenders, such Lender
shall notify the Administrative Agent and forthwith purchase from the other
Lenders such participations in the Advances made by them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably in
accordance with the requirements of this Agreement with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such Lender’s ratable share (according to the proportion
of (a) the amount of the participation sold by such Lender to the purchasing
Lender as a result of such excess payment to (b) the total amount of such excess
payment) of such recovery, together with an amount equal to such Lender’s
ratable share (according to the proportion of (a) the amount of such Lender’s
required repayment to the purchasing Lender to (b) the total amount of all such
required repayments to the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by Legal Requirement, unless and until rescinded as provided above,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


ARTICLE III


CONDITIONS OF LENDING


 Section 3.01   Conditions Precedent to Closing.  This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied or waived by the Administrative Agent:


(a)              Documentation.  The Administrative Agent shall have received
counterparts of this Agreement executed by the Borrower, the Parent and the
Lenders, and the following duly executed by all the parties thereto, in form and
substance satisfactory to the Administrative Agent, and, with respect to this
Agreement, the Notes (if required by a Lender) and the Guaranty, in sufficient
copies for each Lender (except for each Note, as to which one original of each
shall be sufficient):


(i) an executed copy of the Guaranty;


(ii) a certificate from the Chief Executive Officer, President, Chief Financial
Officer or Executive Vice President of the Parent on behalf of the Borrower
dated as of the Closing Date stating that as of the Closing Date (A) all
representations and warranties of the Borrower set forth in this Agreement and
the Credit Documents are true and correct in all material respects (except to
the extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects); provided, to the extent that any
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or for such
period; and (B) no Default has occurred and is continuing;


(iii) a certificate of the Secretary of the Borrower dated as of the Closing
Date certifying as of the Closing Date to the extent applicable (A) the names
and true signatures of officers or authorized representatives of the Borrower
authorized to sign the Credit Documents, (B) resolutions of the board of
trustees of Parent, in its capacity as the general partner of the Borrower,
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(C) a true and correct copy of the organizational documents of Borrower, and (D)
a true and correct copy of the partnership agreement of the Borrower;


(iv) a certificate of the Secretary of the Parent dated as of the Closing Date
certifying as of the Closing Date (A) the names and true signatures of officers
or authorized representatives of the Parent authorized to sign the Credit
Documents, (B) resolutions of the board of trustees of Parent approving the
transactions herein contemplated and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Credit Documents and each
Credit Document to which it is or is to be a party, (C) a true and correct copy
of the organizational documents of Parent, (D) a true and correct copy of the
bylaws of the Parent, and (E) that the Parent owns 100% of the general partner
interests in the Borrower;


(v) a copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each of the
Borrower and the Parent, dated reasonably near (but prior to) the Closing Date,
certifying (A) as to a true and correct copy of the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document of such Person, and each amendment thereto on file in such Secretary’s
office, and (B) that such Person is duly incorporated, organized or formed and
in good standing or presently subsisting under the laws of the jurisdiction of
its incorporation, organization or formation;


(vi) a copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any of the Parent and the Borrower owns or leases
material property or in which the conduct of its business requires it to qualify
or be licensed as a foreign corporation except where the failure to so qualify
or be licensed could not reasonably be expected to result in a Material Adverse
Change, dated reasonably near (but prior to) the Closing Date, stating with
respect to each such Person that such Person is duly qualified and in good
standing as a foreign corporation, limited partnership or limited liability
company in such State and has filed all annual reports required to be filed to
the date of such certificate;


(vii) (A) a favorable written opinion of Fried, Frank, Harris, Shriver &
Jacobson LLP, as special counsel for the Borrower and the Parent in a form
reasonably acceptable to the Administrative Agent, dated as of the Closing Date
and with such changes as the Administrative Agent may approve, and (B) a
favorable opinion of Venable LLP, as special counsel for Parent in a form
reasonably acceptable to the Administrative Agent, dated as of the Closing Date
and with such changes as the Administrative Agent may approve;


(viii) any information or materials reasonably required by the Administrative
Agent or any Lender in order to assist the Administrative Agent or such Lender
in maintaining compliance with (i) the USA Patriot Act (Title III of Pub.  L.
107‑56 (signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any
applicable “know your customer” or similar rules and regulations, in each case,
reasonably requested by such Lender in writing at least ten Business Days prior
to the Closing Date; and


(ix) a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date that the Parent is in compliance with the
covenants contained in Article VII on such date.


(b)              Representations and Warranties.  The representations and
warranties contained in Article IV hereof and the Guaranty shall be true and
correct in all material respects (except to the extent that any representation
or warranty that is qualified by materiality shall be true and correct in all
respects).


(c)              Certain Payments.  The Borrower shall have paid the fees
required to be paid as of the execution of this Agreement pursuant to Section
2.03.


 Section 3.02   Conditions Precedent for each Borrowing.  The obligation of each
Lender to fund an Advance on the occasion of each Borrowing shall be subject to
the further conditions precedent that on the date of such Borrowing:


(a)              the following statements shall be true (and each of the giving
of the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):


(i) the representations and warranties contained in Article IV hereof and the
Guaranties are correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects); provided, to the extent that any representation and
warranty specifically refers to a given date or period, it shall be true and
correct in all material respects as of such date or for such period, and, in
each case above, as such representations and warranties may have changed based
upon events or activities not prohibited by this Agreement on and as of the date
of such Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds from such Borrowing, as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date; and


(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom;


(b)              the Borrower shall have executed and delivered to the
Administrative Agent a Notice of Borrowing in accordance with Section 2.02;


(c)              after giving effect to such Borrowing, the principal amount of
all Advances made since the Closing Date shall not exceed the Maximum Draw
Amount.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


The Parent and the Borrower represents and warrants as follows:


 Section 4.01   Existence; Qualification; Partners; Subsidiaries.


(a)              The Borrower is a limited partnership duly organized, validly
existing, and in good standing under the laws of Delaware and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change.


(b)              The Parent is a REIT duly organized, validly existing, and in
good standing under the laws of Maryland and in good standing and qualified to
do business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not cause a Material Adverse Change with respect to the Parent.


(c)              The Parent is the Borrower’s sole general partner with full
power and authority to bind the Borrower to the Credit Documents.


(d)              As of the Closing Date, the Parent owns a 1% general partner
interest in and at least 55% of the limited partnership interest in the
Borrower.


(e)              Each Subsidiary and each Joint Venture of the Borrower is a
limited partnership, general partnership, limited liability company or
corporation duly organized, validly existing, and in good standing under the
laws of its jurisdiction of formation and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not have a material adverse effect on such Subsidiary.  The
Borrower has no Subsidiaries on the date of this Agreement other than the
Subsidiaries listed on the attached Schedule 4.01(a), and Schedule 4.01(a) lists
the jurisdiction of formation and the address of the principal office of each
such Subsidiary existing on the date of this Agreement.  As of the Closing Date,
the Borrower owns, directly or indirectly, 100% of the interests in each
Subsidiary.  The Borrower has no Joint Ventures on the date of this Agreement
other than the Joint Ventures listed on the attached Schedule 4.01(b), and
Schedule 4.01(b) lists the jurisdiction of formation, the Borrower’s direct or
indirect ownership interest in each Joint Venture, the percentage ownership in
each Joint Venture and all other owners of the interests in each Joint Venture
as of the date of this Agreement.


(f)              As of the date of this Agreement, neither the Borrower, nor the
Parent, nor any of the Subsidiaries of Borrower own directly or indirectly any
Property as would, in each case, be reasonably expected to result in an Event of
Default under Section 8.01(j).


 Section 4.02   Partnership and Corporate Power.  The execution, delivery, and
performance by the Borrower, the Parent and each other Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i) such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by‑laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.  At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing (a) will be within the Borrower’s partnership powers, (b) will have
been duly authorized by all necessary partnership action, (c) will not
contravene (i) the Borrower’s partnership agreement or (ii) any law or any
contractual restriction binding on or affecting the Borrower, the contravention
of which could reasonably be expected to cause a Material Adverse Change, and
(d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.


 Section 4.03   Authorization and Approvals.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower, the
Parent, or any other Guarantor of the Credit Documents to which it is a party or
the consummation of the transactions contemplated thereby.  At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to cause a Material Adverse Change.


 Section 4.04   Enforceable Obligations.  This Agreement, the Notes and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower; this Agreement, each Guaranty and the other
Credit Documents to which the Guarantor is a party have been duly executed and
delivered by the Guarantor.  Each Credit Document is the legal, valid, and
binding obligation of the Borrower and the Guarantor to which it is a party,
enforceable against the Borrower and Guarantor in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights generally and by general principles of equity (whether considered in a
proceeding at law or in equity).


 Section 4.05   Parent REIT Status.  Commencing with its short taxable year
ending December 31, 2015, Parent has been organized and operated in conformity
with the requirements for qualification and taxation as a REIT under the Code,
and its proposed method of operation should enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.


 Section 4.06   Financial Statements.  The Consolidated balance sheet of the
Parent and its Subsidiaries, and the related Consolidated statements of
operations, shareholders’ equity and cash flows, of the Parent and its
Subsidiaries contained in the most recent financial statements delivered to the
Lenders, fairly present the financial condition in all material respects and
reflects the Indebtedness of the Parent and its Subsidiaries as of the
respective dates of such statements and the results of the operations of the
Existing Properties for the periods indicated, and such balance sheet and
statements were prepared in accordance with GAAP, subject to year‑end
adjustments.  Since December 31, 2015, no Material Adverse Change has occurred.


 Section 4.07   True and Complete Disclosure.  No representation, warranty, or
other statement made by the Borrower (or on behalf of the Borrower) in this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date of this Agreement.  Except as disclosed in
the Parent’s filings required by the Exchange Act (the “Existing SEC Filings”),
there is no fact known to the Borrower or the Guarantor on the date of this
Agreement that has not been disclosed to the Administrative Agent which could
reasonably be expected to cause a Material Adverse Change.  All projections,
estimates, and pro forma financial information furnished by the Borrower and the
Parent or on behalf of the Borrower or the Parent were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished.  No representation, warranty or other statement made in any
filing required by the Exchange Act contains any untrue statement of material
fact or omits to state any material fact necessary to make the statements
contained therein not misleading in light of the circumstances in which they
were made as of the date same were made.  Borrower and/or Guarantor have made
all filings required by the Exchange Act.


 Section 4.08   Litigation.  Except as set forth in the attached Schedule 4.08
or in Parent’s Existing SEC Filings and except with respect to any other actions
or proceedings that, individually or in the aggregate, could not reasonably be
expected to cause a Material Adverse Change, as of the date of this Agreement
there is no pending or, to the best knowledge of the Borrower, threatened action
or proceeding affecting the Borrower, the Parent, or any of their respective
Subsidiaries before any court, Governmental Authority or arbitrator.


 Section 4.09   Use of Proceeds.


(a)              Advances.  The proceeds of the Advances will be used by the
Borrower (i) to satisfy liquidity requirements under the Existing Loan
Documents, (ii) to make investments permitted pursuant to the provisions of
Section 6.07, (iii) to renovate, repair, restore and expand Properties, (iv) to
make dividends to Parent and to owners of the shares of common stock of Parent,
and (v)  for general corporate purposes of the Borrower and its Subsidiaries.


(b)              Regulations.  No proceeds of Advances will be used to purchase
or carry any margin stock in violation of Regulations T, U or X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.  The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Federal Reserve Board).


 Section 4.10   Investment Company Act.  Neither the Borrower, the Parent nor
any of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


 Section 4.11   Taxes.  Except as would not cause a Material Adverse Change, (i)
all federal, state, local and foreign Tax returns, reports and statements
required to be filed (after giving effect to any extension granted in the time
for filing) by the Parent, the Borrower and their respective Subsidiaries, or
any member of a Controlled Group have been timely filed with the appropriate
governmental agencies in all jurisdictions in which such returns, reports and
statements are required to be filed, except where contested in good faith and by
appropriate proceedings, and (ii) all Taxes (including sales and use taxes) and
other impositions due and payable (which are, individually or in the aggregate,
material in amount and whether or not shown on a tax return) have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof, except where contested in good
faith and by appropriate proceedings; provided, that the Parent, the Borrower,
any member of a Controlled Group, or any of their respective Subsidiaries, as
the case may be, has set aside on its books adequate reserves therefor in
accordance with GAAP. As of the date of this Agreement, neither the Parent, the
Borrower nor any member of a Controlled Group has given, or been requested to
give, a waiver of the statute of limitations relating to the payment of any
material federal, state, local or foreign taxes or other impositions. Proper and
accurate amounts have been withheld by the Borrower and all members of each
Controlled Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law.

 
 Section 4.12   Pension Plans.  All Plans are in compliance in all material
respects with all applicable provisions of ERISA.  No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code.  No Reportable Event has occurred with respect
to any Multiemployer Plan, and each Multiemployer Plan has complied with and
been administered in all material respects with applicable provisions of ERISA
and the Code.  Neither the Parent, the Borrower, nor any member of a Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any material withdrawal liability.  As of the most recent
valuation date applicable thereto, neither the Parent, the Borrower nor any
member of a Controlled Group has received notice that any Multiemployer Plan is
insolvent.


 Section 4.13   Condition of Property; Casualties; Condemnation.  Except as
disclosed in writing to the Administrative Agent or, with respect to any
Property, that could not reasonably be expected to have a Property Material
Adverse Effect, and except for such items as the Borrower or a Subsidiary is or
will be addressing consistent with sound business practices and has sufficient
funds to address, each Existing Property and any Future Property (a) is and will
continue to be in good repair, working order and condition, normal wear and tear
excepted, (b) is free of structural defects, (c) is not subject to material
deferred maintenance and (d) has and will have all building systems contained
therein in good repair, working order and condition, normal wear and tear
excepted. None of the Properties of the Borrower or of any of its Subsidiaries
has been materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy. No condemnation or other
like proceedings that has had, or could reasonably be expected to result in, a
Material Adverse Change, are pending and served nor, to the knowledge of the
Borrower, threatened against any Property in any manner whatsoever. No casualty
has occurred to any Property that could reasonably be expected to have a
Material Adverse Change.


 Section 4.14   Insurance.  The Borrower and each of its Subsidiaries carry, or
are the beneficiaries under, the insurance required pursuant to the provisions
of Section 5.07.


 Section 4.15   No Burdensome Restrictions;  No Defaults.


(a)              Except in connection with Indebtedness which is permitted
pursuant to the provisions of Section 6.02, neither the Parent, the Borrower nor
any of their Subsidiaries is a party to any indenture, loan or credit
agreement.  Neither the Borrower, the Parent nor any of their respective
Subsidiaries is a party to any agreement or instrument or subject to any charter
or corporate restriction or provision of applicable law or governmental
regulation which could reasonably be expected to cause a Material Adverse
Change.  Neither the Borrower, the Parent nor any of their Subsidiaries is in
default under or has received any notice of default with respect to (i) any
contract, agreement, lease or other instrument or (ii) any Qualified Ground
Lease or management agreement, which default could reasonably be expected to
cause a Material Adverse Change.


(b)              No Default or Event of Default has occurred and is continuing.


 Section 4.16   Environmental Condition.


(a)              Except as disclosed in writing to the Administrative Agent or
in the Existing Loan Agreement, or, with respect to any Property, would not
reasonably be expected to have a Property Material Adverse Effect, to the
knowledge of the Borrower, the Borrower and its Subsidiaries (i) have obtained
all Environmental Permits material for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
been and are in material compliance with all terms and conditions of such
Environmental Permits and with all other requirements of applicable
Environmental Laws; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Environmental Permit; and (iv) are not
subject to any actual or contingent Environmental Claim.


(b)              Except as disclosed in writing to the Administrative Agent or
in the Existing Loan Agreement, or, with respect to any Property, would not
reasonably be expected to have a Property Material Adverse Effect, to the
knowledge of Borrower, none of the present or previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws which would reasonably be
expected to cause a Material Adverse Change; (ii) is subject to a Lien, arising
under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by the Borrower or any of its
Subsidiaries, wherever located; (iii) has been the site of any Release, use or
storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.


 Section 4.17   Legal Requirements, Zoning, Utilities, Access.  Except as set
forth on Schedule 4.17 attached hereto or, with respect to any Property, would
not reasonably be expected to have a Property Material Adverse Effect, the use
and operation of each Property constitutes a legal use under applicable zoning
regulations (as the same may be modified by special use permits or the granting
of variances) and complies in all material respects with all Legal Requirements,
and does not violate in any material respect any material approvals, material
restrictions of record or any material agreement affecting any Property (or any
portion thereof). The Borrower and its Subsidiaries possess all certificates of
public convenience, authorizations, permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights
(collectively “Permits”) required by Governmental Authority to own and operate
the Properties, except for those Permits if not obtained would not cause a
Material Adverse Change. The Borrower and its Subsidiaries own and operate their
business in compliance with all applicable material Legal Requirements, except,
with respect to any Property, as would not reasonably be expected to result in a
Property Material Adverse Effect.  Except as would not reasonably be expected to
result in a Property Material Adverse Effect, to the extent necessary for the
full utilization of each Property in accordance with its current use, telephone
services, gas, steam, electric power, storm sewers, sanitary sewers and water
facilities and all other utility services are available to each Property, are
adequate to serve each such Property, exist at the boundaries of the Land and
are not subject to any conditions, other than normal charges to the utility
supplier, which would limit the use of such utilities. Except as would not
reasonably be expected to result in a Property Material Adverse Effect, all
streets and easements necessary for the occupancy and operation of each Property
are available to the boundaries of the Land.


 Section 4.18   Existing Indebtedness.  Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $500,000.  No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).


 Section 4.19   Title; Encumbrances.   As of the Closing Date, neither Borrower,
Parent nor any of their Subsidiaries own, directly or indirectly, any Land or
Improvements other than the Existing Properties as set forth on Schedule 1.01(b)
and any interest in a Joint Venture as set forth on Schedule 4.01(b). With
respect to the Existing Properties, except as would not reasonably be expected
to have a Property Material Adverse Effect, the Borrower or any Subsidiary, as
the case may be, has (i) good and marketable fee simple title to the Property
(other than for Property subject to a ground lease, as to which it has a valid
leasehold interest) and (ii) good and marketable title to the Personal Property
(other than Personal Property for any Property for which the Property Owner has
a valid leasehold interest), in each case, free and clear of all Liens (other
than Permitted Encumbrances), and there exists no Liens or other charges against
such Property or leasehold interest or any of the real or personal, tangible or
intangible, Property of the Borrower or any Subsidiary (including without
limitation statutory and other Liens of mechanics, workers, contractors,
subcontractors, suppliers, taxing authorities and others), except (A) Permitted
Encumbrances and (B) the Personal Property (plus any replacements thereof) owned
by the lessee for such Existing Property.


 Section 4.20   Leasing Arrangements.  As of the Closing Date, the only material
leases for which either the Borrower or a Subsidiary is a lessee are set forth
on Schedule 1.01(c).  The Property Owner for a Property subject to a Qualified
Ground Lease is the lessee under such Qualified Ground Lease and no consent is
necessary to such Person being the lessee under such Qualified Ground Lease
which has not already been obtained.  The Qualified Ground Leases are in full
force and effect and no defaults exist thereunder.  As of the Closing Date, each
ground lease or ground sublease listed on Schedule 1.01(c) meets the
qualifications of a “Qualified Ground Lease” under the definition thereof.  The
SHLD Master Lease is in full force and effect and no notice of default or event
of default has been delivered by Borrower or any of its Affiliates thereunder.


 Section 4.21   Unencumbered Properties.  As of the date hereof, there is no
Property owned by the Borrower or any of its Subsidiaries that is not subject to
the Liens of the Existing Property Loan Agreement (including with respect to
“Seritage Joint Ventures” (as defined in the Existing Property Loan Agreement)
subject to a pledge of their interests under the Existing Property Loan
Agreement) or is otherwise owned by a Subsidiary of Borrower whose equity is
pledged pursuant to Section 5.09 of this Agreement.


 Section 4.22   OFAC.  None of Borrower, Guarantor, nor any of their respective
Subsidiaries or, to their knowledge, any director, officer, employee, agent or
Affiliate thereof, is, or is controlled or 50% or greater owned by Persons that
are (A) currently the subject of any sanctions administered or enforced by the
United States government (including, without limitation, OFAC) (“Sanctions”) or
(B) located, organized or resident in a country or territory that is itself the
subject of Sanctions; and the Borrower will not directly, or to its knowledge,
indirectly, use the proceeds of the Advances or otherwise make available such
proceeds to any person, for the purpose of financing the activities of any
person currently the subject of any Sanctions to the extent in violation of
Sanctions, or in any manner that will result in a violation of Sanctions or any
Anti‑Corruption Laws applicable to any party hereto.  In addition, the Borrower
hereby agrees to provide to the Lenders any additional information that a Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable Sanctions and Anti‑Corruption Laws.


ARTICLE V


AFFIRMATIVE COVENANTS


So long as any Obligation shall remain outstanding or any Lender shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Parent and the
Borrower agree to comply with the following covenants.


 Section 5.01   Compliance with Laws, Etc.  The Borrower will comply, and cause
each of its Subsidiaries and the Parent to comply, in all material respects with
all Legal Requirements.


 Section 5.02   Preservation of Existence, Separateness, Etc.


(a)              The Borrower will (i) preserve and maintain, and cause each of
its Subsidiaries and the Parent to preserve and maintain, its partnership,
limited liability company, corporate or trust (as applicable) existence, rights,
franchises and privileges in the jurisdiction of its formation, and (ii) qualify
and remain qualified, and cause each such Subsidiary and the Parent to qualify
and remain qualified, as a foreign partnership, limited liability company,
corporation or trust, as applicable, in each jurisdiction in which qualification
is necessary or desirable in view of its business and operations or the
ownership of its properties, and, in each case, where failure to qualify or
preserve and maintain its rights and franchises could reasonably be expected to
cause a Material Adverse Change.


(b)              (i) The Parent Common Stock shall at all times be duly listed
on the New York Stock Exchange, Inc. or another nationally recognized stock
exchange and (ii) the Parent shall timely file all reports required to be filed
by it with the New York Stock Exchange, Inc. and the Securities and Exchange
Commission or such other nationally recognized stock exchange, as applicable.


(c)              The Borrower shall cause each of the borrowers under the
Existing Loan Agreement to be a “Single-Purpose Entity,” as defined in the
Existing Loan Agreement.


 Section 5.03   Payment of Taxes, Etc. The Borrower and the Parent will file all
federal and state income Tax returns and other material Tax returns and reports
that are required to be filed and pay or discharge, and cause each of their
Subsidiaries to pay or discharge, in each case, (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
Property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by Legal Requirement become a Lien upon its property (other than
(i) any Taxes the amount or validity of which is being contested in good faith
and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP, (ii) such charge or claim which does not
constitute and is not secured by any choate Lien on any portion of any Property
and no portion of any Property is in jeopardy of being sold, forfeited or lost
during or as a result of such contest, (iii) such charge or claim which would
not subject either the Administrative Agent or any Lender to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non-payment of
such charge or claim and (iv) where the failure to do so could not reasonably be
expected to have a Material Adverse Change).


 Section 5.04   Visitation Rights;  Lender Meeting.  At any reasonable time and
from time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its Subsidiaries’ or the Parent’s
operations, upon reasonable notice and during normal business hours, the
Borrower will, and will cause its Subsidiaries and the Parent to, permit the
Administrative Agent or any of its agents or representatives thereof (at the
Parent’s or the Borrower’s expense) and any Lender or any of its agents or
representatives thereof (at such Lender’s expense), to examine and make copies
of and abstracts from the records and books of account of, and visit and inspect
at its reasonable discretion the properties of, the Borrower and any such
Subsidiary and the Parent, to discuss the affairs, finances and accounts of the
Borrower and any such Subsidiary and the Parent with any of their respective
officers or directors.  Without in any way limiting the foregoing, the Borrower
will, upon the request of the Administrative Agent, participate in a meeting
with the Administrative Agent and the Lenders once during each calendar year to
be held at a location as may be agreed to by the Borrower and the Administrative
Agent at such time as may be agreed to by the Borrower and the Administrative
Agent;  provided that, without limitation of the provisions of Section 11.04,
the Borrower shall not be obligated to reimburse the Lenders for such Persons’
travel expenses in connection with such meeting.


 Section 5.05   Reporting Requirements.  The Borrower will furnish to the
Administrative Agent and the Lenders the following reports:


(a)              Quarterly Financials.  As soon as available and in any event
not later than 45 days after the end of each Fiscal Quarter of the Parent
(excluding when such Fiscal Quarter ends on the same day as the end of a Fiscal
Year of the Parent), quarterly unaudited financial statements, income statement
and statement of cash flows prepared for such Fiscal Quarter with respect to
Parent, including a balance sheet of the Parent as of the end of such Fiscal
Quarter, together with related statements of operations and equityholders’
capital for such Fiscal Quarter and for the portion of the Fiscal Year ending
with such Fiscal Quarter, setting forth in comparative form the corresponding
figures for the same period for the preceding Fiscal Year (to the extent prior
year financial statements for the applicable period exist), all duly certified
with respect to such statements (subject to year‑end audit adjustments) by a
Responsible Officer of the Parent as having been prepared in accordance with
GAAP, together with a Compliance Certificate duly executed by a Responsible
Officer of the Parent.


(b)              Annual Financials.  As soon as available and in any event not
later than 90 days after the end of each Fiscal Year of the Parent, annual
financial statements of the Parent, including a balance sheet, together with
related statements of operations and equityholders’ capital and cash flow for
such Fiscal Year, audited by a “Big Four” accounting firm or other independent
public accounting firm reasonably acceptable to the Administrative Agent whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP applied on a consistent basis and shall not be qualified
as to the scope of the audit, and including, if requested by the Administrative
Agent, any management letters delivered by such accountants to the Parent in
connection with such audit, together with a Compliance Certificate duly executed
by a Responsible Officer of the Parent.


(c)              Supplemental Reports.  As soon as available and in any event
not later than five days after delivery of any report or notice delivered
pursuant Sections 5.11–5.14 of the Existing Property Loan Agreement, a copy of
such report or notice.


(d)              Securities Law Filings.  Promptly and in any event within 10
Business Days after the sending or filing thereof, copies of all proxy material,
reports and other information which the Borrower, the Parent or any of their
respective Subsidiaries sends to or files with the United States Securities and
Exchange Commission or sends to all shareholders of the Parent or partners of
the Borrower.


(e)              Defaults.  As soon as possible and in any event within five
Business Days after the occurrence of each Default known to a Responsible
Officer of the Borrower, the Parent or any of their respective Subsidiaries, a
statement of an authorized financial officer or Responsible Officer of the
Borrower setting forth the details of such Default and the actions which the
Borrower has taken and proposes to take with respect thereto.


(f)              Cash Flow Sweep Trigger Event. As soon as possible and in any
event within three Business Days of the occurrence of a Cash Flow Sweep Trigger
Event, a notice with respect to such Cash Flow Sweep Trigger Event and the
details with respect to the occurrence of such Cash Flow Sweep Trigger Event.


(g)              ERISA Notices.  As soon as possible and in any event (i) (x)
within 30 days after the Parent, the Borrower or any of a Controlled Group knows
that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred and (y) within 10 days
after the Parent, the Borrower or any of a Controlled Group knows that any other
Termination Event with respect to any Plan has occurred, a statement of the
Chief Financial Officer of the Parent describing such Termination Event and the
action, if any, which the Parent, the Borrower or such member of such Controlled
Group proposes to take with respect thereto; (ii) within 10 days after receipt
thereof by the Parent, the Borrower or any of a Controlled Group from the PBGC,
copies of each notice received by the Parent, the Borrower or any such member of
such Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iii) within 10 days after receipt
thereof by the Parent, the Borrower or any member of a Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Parent, the
Borrower or any member of such Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA.


(h)              Environmental Notices.  Promptly upon receipt thereof by the
Parent, the Borrower or any of their Subsidiaries, a copy of any form of notice,
summons or citation received from the United States Environmental Protection
Agency, or any other Governmental Authority concerning (i) violations or alleged
violations of Environmental Laws, which seeks to impose liability therefor, (ii)
any action or omission on the part of the Parent or Borrower or any of their
present or former Subsidiaries in connection with Hazardous Waste or Hazardous
Substances, (iii) any notice of potential responsibility under CERCLA, or (iv)
concerning the filing of a Lien upon, against or in connection with the Parent,
Borrower, their present or former Subsidiaries, or any of their leased or owned
Property, wherever located; in the case of clause (i) and (ii), which, based
upon information reasonably available to the Borrower, could reasonably be
expected to cause a Material Adverse Change or an Environmental Claim in excess
of $5,000,000.


(i)              Other Governmental Notices or Actions.  Promptly and in any
event within five Business Days after receipt thereof by the Borrower, the
Parent or any of their respective Subsidiaries, (i) a copy of any notice,
summons, citation, or proceeding seeking to adversely modify in any material
respect, revoke, or suspend any license, permit, or other authorization from any
Governmental Authority, which action could reasonably be expected to cause a
Material Adverse Change, and (ii) any revocation or involuntary termination of
any license, permit or other authorization from any Governmental Authority,
which revocation or termination could reasonably be expected to cause a Material
Adverse Change.


(j)              Other Notices.


(i)               Promptly, a copy of any notice of default or any other
material notice (including without limitation property condition reviews)
received by the Borrower or any Subsidiary from any property manager, or any
ground lessor under a Qualified Ground Lease, and


(ii)              Promptly following any merger or dissolution of any Subsidiary
of the Borrower which is permitted hereunder or event which would make any of
the representations in Sections 4.01‑4.04 untrue, notice thereof.


(k)              Material Litigation.  As soon as possible and in any event
within five Business Days of any of the Borrower, the Parent or any of their
respective Subsidiaries having knowledge thereof, notice of any litigation,
claim or any other event which could reasonably be expected to cause a Material
Adverse Change.


(l)              Other Information.  Such other information respecting the
business or Properties, or the condition or operations, financial or otherwise,
of the Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.


Documents required to be delivered (A) pursuant to Section 5.05(d) shall be
deemed to have been furnished on the date on which the Administrative Agent
receives notice that the Borrower or Parent has filed such document with the SEC
and is available on the EDGAR website on the Internet at www.sec.gov or any
successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge and (B) pursuant to Sections
5.05(a) through (d) (to the extent any such documents are included in materials
not otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or Parent posts such documents, or provides a link thereto on its
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s or Parent’s behalf on an Internet or Intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by electronic
mail) the Administrative Agent of the posting of any such documents and, upon
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.


 Section 5.06   Maintenance of Property.  The Borrower will, and will cause each
of its Subsidiaries to, (a) maintain their owned, leased, or operated Property
in a manner substantially consistent with Properties and related property of the
same quality and character and shall keep or cause to be kept every part thereof
and its other properties in good condition and repair, reasonable wear and tear
excepted, and make all reasonably necessary repairs, renewals or replacements
thereto as may be reasonably necessary to conduct the business of the Borrower
and its Subsidiaries, (b) not knowingly or willfully permit the commission of
waste or other injury, or the occurrence of pollution, contamination or any
other condition in, on or about any Property, and (c) substantially maintain and
repair each Property as required by any management agreement or ground lease for
such Property, in each where the failure to do so could not reasonably be
expected to have a Material Adverse Change.


 Section 5.07   Insurance.  The Borrower will maintain and/or remain the
beneficiary under, and cause each of its Subsidiaries to maintain and/or remain
the beneficiary under, insurance coverage with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Parent, the
Borrower and their respective Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons and, with
respect to the Properties, as required by the Existing Property Loan Agreement.


 Section 5.08   Use of Proceeds.  The proceeds of the Advances have been, and
will be used by the Borrower for the purposes set forth in Section 4.09(a) and
in compliance with all applicable Sanctions and Anti‑Corruption Laws.


 Section 5.09   New Guarantors.  The Borrower will promptly notify the
Administrative Agent of the creation of any Subsidiary or the making of a Joint
Venture Investment and will provide any financial and other information with
respect to such Person as the Administrative Agent may reasonably request.  In
the event, after the date hereof, the Parent or the Borrower form or acquire any
Subsidiary (other than an Excluded Subsidiary), the Borrower shall notify the
Administrative Agent of the same, and if Administrative Agent (after
consultation with the Borrower) determines that such Person can be designated as
a Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower.  Within sixty (60) days after the Borrower’s receipt of such
notice from the Administrative Agent, the Borrower shall cause such Person to
deliver to the Administrative Agent (i) either (a) an original Guaranty executed
by such Person or (b) an Accession Agreement executed by such Person, (ii) a
pledge agreement (under which the equity interests in such Subsidiary is pledged
to the Administrative Agent as security for the Obligations) in form and
substance reasonably acceptable to the Administrative Agent executed by the
holder of such Person’s equity interests and consented to by such Person and
(iii) such other information or documents with respect to such Person as the
Administrative Agent may reasonably request, including, without limitation,
security documentation necessary to create and perfect a security interest in
such Person’s equity interests.


ARTICLE VI


NEGATIVE COVENANTS


So long as any Obligations are outstanding  (other than contingent
indemnification or reimbursement obligations for which no claim has been made)
or any Lender shall have any Commitment, the Borrower agrees, unless the
Administrative Agent shall otherwise consent in writing (subject to the
provisions of Section 11.01), to comply with the following covenants.


 Section 6.01   Liens, Etc.  The Borrower will not create, assume, incur or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien (i) in respect of the stock, stock equivalents, equity
investments or other ownership interests of, or any other property owned by,
Parent, Borrower and each of its Subsidiaries or (iii) on any Property (whether
now owned or hereafter acquired), or assign any right to receive income, except
that the Borrower and its Subsidiaries may create, incur, assume or suffer to
exist Liens:


(a)              securing the Obligations;


(b)              securing obligations pursuant to the Existing Loan Agreement;


(c)              for taxes, assessments or governmental charges or levies on the
Property to the extent not required to be paid pursuant to Section 5.03;


(d)              imposed by law (such as landlords’, carriers’, warehousemen’s
and mechanics’ liens or otherwise arising from litigation) (a)(i) which are not
more than 60 days past due or (ii) which are being contested in good faith and
by appropriate proceedings and such contest does not, and could not reasonably
be expected to, result in a Material Adverse Change, (b) with respect to which
reserves in conformity with GAAP have been provided, (c) which have not resulted
in any Property being in jeopardy of being sold, forfeited or lost during or as
a result of such contest and (d) neither the Administrative Agent nor any Lender
could become subject to any civil fine or penalty or criminal fine or penalty,
in each case as a result of non‑payment of such charge or claim;


(e)              on leased personal property to secure solely the lease
obligations associated with such property; and


(f)              securing Indebtedness incurred pursuant to Sections 6.02(a) and
6.02(e).


 Section 6.02   Indebtedness.  The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:


(a)              Indebtedness incurred under the Existing Loan Agreement and any
refinancing in respect thereof;


(b)              Indebtedness of a Subsidiary of the Borrower to the Borrower or
another Subsidiary provided such Indebtedness is subordinated to the Obligations
in a manner reasonably acceptable to the Administrative Agent;


(c)              Capital Leases for personal property not to exceed in the
aggregate $5,000,000 at any time outstanding; provided, however, that for
purposes of this clause (c), no Qualified Ground Lease shall comprise a Capital
Lease;


(d)              Indebtedness outstanding on the Closing Date and listed on
Schedule 4.18;


(e)              Secured Non-Recourse Indebtedness of any Subsidiary formed or
acquired after the Closing Date incurred or assumed to finance one or more
Future Properties acquired in compliance with Section 6.07, so long as, after
giving pro forma effect to the incurrence of such Indebtedness, (i) the Parent
shall be in compliance with the financial covenant set forth in Section 7.02,
(ii) the LTV for such Secured Non-Recourse Indebtedness to be incurred or
assumed does not exceed 75% and (iii) the DSCR for such Secured Non-Recourse
Indebtedness to be incurred or assumed  does not exceed 1.10x.


(f)              guarantees by the Borrower or the Parent of Non-Recourse
Carve-Out Obligations; provided that such guarantees shall be limited to the
Non-Recourse Carve-Out Obligations; and


(g)              Indebtedness under any Interest Rate Agreement not entered into
for speculative purposes.


 Section 6.03   Agreements Restricting Distributions From Subsidiaries.  The
Borrower will not, nor will it permit any of its Subsidiaries to, enter into any
agreement (other than a Credit Document) which limits distributions to or any
advance by any of the Borrower’s Subsidiaries to the Borrower.


 Section 6.04   Restricted Payments.  Neither the Parent, the Borrower, nor any
of their respective Subsidiaries, will make any Restricted Payment, except that:


(a)              provided no Default has occurred and is continuing or would
result therefrom, the Parent may make cash payments to its shareholders with
respect to the Parent Common Stock (including in connection with the repurchase
of Stock or Stock Equivalents);


(b)              provided no Default has occurred and is continuing or would
result therefrom, the Borrower shall be entitled to make cash distributions to
its partners, including the Parent;


(c)              a Subsidiary of the Borrower may make a Restricted Payment to
the Borrower;


(d)              the limited partners of the Borrower shall be entitled to
exchange limited partnership interests in the Borrower for the Parent’s stock or
redeem such interests for cash, as provided in the Borrower’s limited
partnership agreement;


(e)              the Borrower shall be entitled to issue limited partnership
interests in the Borrower in exchange for Future Properties or ownership
interests in Subsidiaries which own or acquire a Future Property to the extent
such Investment is permitted pursuant to the provisions of Section 6.07;


(f)              provided no Default has occurred and is continuing or would
result therefrom, the Parent may repurchase Parent Common Stock;


(g)              the Borrower shall be permitted to declare and make Restricted
Payments on or in respect of its Stock in such minimum amount which the Parent
believes in good faith necessary either to maintain the Parent’s status as a
REIT under the Code or enable the Parent to pay any U.S. federal income or
excise Tax; and


(h)              the Parent shall be permitted to make Restricted Payments with
any amounts received by it from the Borrower pursuant to Section 6.04(g).


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, Parent and
Borrower shall (i) only be permitted to make the Restricted Payments permitted
under Section 6.04(g) or Section 6.04(h) and (ii) not make any other Restricted
Payment.  If a Default or Event of Default specified in Section 8.1(a) or
Section 8.1(f) of this Agreement shall have occurred and be continuing, or if as
a result of the occurrence of any other Event of Default the Obligations have
been accelerated pursuant to Section 8.2 of this Agreement, the Parent shall
not, and shall not permit any of its Subsidiaries to, make any Restricted
Payments to any Person whatsoever other than to the Borrower or any of its
Subsidiaries.


 Section 6.05   Fundamental Changes; Asset Dispositions.  Neither the Parent,
the Borrower, nor any of their respective Subsidiaries will, (a) merge or
consolidate with or into any other Person, unless (i) a Subsidiary is merged
into the Borrower or another Subsidiary and the Borrower or such other
Subsidiary, as the case may be, is the surviving Person or a Subsidiary is
merged into any Subsidiary, and (ii) immediately after giving effect to any such
proposed transaction no Default would exist; (b) sell, transfer, or otherwise
dispose of all or any of such Person’s material property except for a sale,
disposition or replacement (i) of personal property in the ordinary course of
business, or (ii) Properties as permitted under the Existing Loan Agreement or
under any Secured Non-Recourse Indebtedness; (c) sell or otherwise dispose of
any material shares of capital stock, membership interests or partnership
interests of any Subsidiary; (d) except for sales of ownership interests not
prohibited by this Agreement and the issuance of limited partnership interests
in the Borrower in exchange for ownership interests in Subsidiaries to the
extent permitted pursuant to the provisions of Section 6.04, materially alter
the corporate, capital or legal structure of any such Person; (e) liquidate,
wind‑up or dissolve itself (or suffer any liquidation or dissolution); provided
that nothing herein shall prohibit the Borrower from dissolving any Subsidiary
which has no assets on the date of dissolution or (f) materially alter the
character of their respective businesses from that conducted as of the date of
this Agreement; in each case provided that the Parent shall be permitted to
issue (i) common stock and (ii) preferred stock in the Parent which is not
deemed Indebtedness under this Agreement and the Borrower is permitted to issue
limited partnership interests in accordance with the partnership agreement
governing the Borrower.


 Section 6.06   Subsidiary Ownership.  Neither the Parent nor the Borrower
shall, nor shall permit any of their respective Subsidiaries to, own directly or
indirectly such a percentage of the beneficial ownership interest in any
Subsidiary as would be reasonably expected to result in an Event of Default
under Section 8.01(j) of this Agreement.


 Section 6.07   Investments, Loans, Future Properties.  Neither the Parent nor
the Borrower shall, nor shall permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Property or other real estate,
make or permit to exist any loans, advances or capital contributions to, or make
any Investments in (including without limitation, loans and advances to, and
other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, stock or other securities, partnership interests,
member interests or other interests in any Person, except the following
(provided that after giving effect thereto there shall exist no Default):


(a)              Liquid Investments;


(b)              trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms, and other assets owned in the
ordinary course of owning the Properties and operating the business of the
Borrower and its Subsidiaries;


(c)              a Future Property (or a Person that owns a Future Property) or
make a Joint Venture Investment; provided that such Future Properties and Joint
Venture Investments shall not exceed in the aggregate 30% of the Consolidated
Total Book Value;


(d)              Investments in Subsidiaries, including Investments that are
used by such Subsidiaries to make Investments permitted under this Section 6.07;


(e)              Capital Expenditures in Properties; and


(f)              any other Investments not covered by the preceding paragraphs
of this Section 6.07 and not otherwise prohibited by this Agreement, provided
that the aggregate amount of all Investments made pursuant to this clause (f)
shall not exceed 0.5% of Consolidated Total Book Value.


Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, or (c) cause the aggregate amount of all Investments for (i) all Future
Properties located outside the United States and (ii) all Investments made
pursuant to Section 6.07(d) which are located outside the United States which
has at least 50% of its assets located outside the United States to exceed 10%
of the Consolidated Total Book Value.


 Section 6.08   Affiliate Transactions.  Except as otherwise approved by a
majority of the Board of Directors of the Parent including a majority of the
independent directors, the Borrower will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly (a) any transfer, sale, lease,
assignment or other disposal of any assets to any Affiliate of the Borrower
which is not a Subsidiary or a Joint Venture or any purchase or acquisition of
assets from any such Affiliate; or (b) any arrangement or other transaction
directly or indirectly with or for the benefit of any such Affiliate (including
without limitation, guaranties and assumptions of obligations of an Affiliate),
other than in the ordinary course of business and at market rates.


 Section 6.09   Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person, whereby
in contemporaneous transactions the Borrower or such Subsidiary sells
essentially all of its right, title and interest in a material asset and the
Borrower or such Subsidiary acquires or leases back the right to use such
property, provided, however, that the Borrower may, or the Borrower may permit
its Subsidiaries to, enter into or modify leases or related agreements among the
Borrower, the Parent and any Subsidiary to the extent that such terms are
necessary for the Borrower to comply with requirements applicable to REITs under
the Code, including the requirement that the leases be respected as “true
leases” under the Code; provided that such new or modified leases or related
agreements are on terms that, taken as a whole, are not materially less
favorable to the Borrower or the relevant Subsidiary than those that might
reasonably have been obtained at such time from a Person that is not an
Affiliate.


 Section 6.10   Sale or Discount of Receivables.  The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.


 Section 6.11   Restriction on Negative Pledges.  The Borrower will not, and
will not permit any of its Subsidiaries to enter into or suffer to exist any
agreement (other than this Agreement and the Credit Documents) prohibiting the
creation or assumption of any Lien upon a Future Property.


 Section 6.12   Material Documents.  The Borrower will not, nor will it permit
any of its Subsidiaries to enter into any termination, modification or amendment
of any of the following documents without the prior written consent of the
Administrative Agent:


(a)              Qualified Ground Lease;


(b)              the SHLD Master Lease; and


(c)              any other material agreement;


provided, however, that so long as no Default or Event of Default has occurred
and is continuing, (x) such terminations, modifications or amendments of a
Qualified Ground Lease or any other material agreement shall be permitted so
long as they could not reasonably be expected to (i) cause a Material Adverse
Change, or (ii) impair or otherwise adversely affect in any material respect the
interests or rights of the Administrative Agent or any Lender, in each case
after taking into account the effect of any agreements that supplement or serve
to replace, in whole or in part, such Qualified Ground Leases or other material
agreements and (y) the consent of the Administrative Agent shall not be required
for modifications of the SHLD Master Lease affecting recapture and other rights
with respect to individual Properties only.  Any termination, modification or
amendment prohibited under this Section 6.12 shall, to the extent permitted by
applicable law, be void and of no force and effect.


 Section 6.13   OFAC.  Knowingly engage in any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is the subject of Sanctions, to the extent in violation of
Sanctions.


ARTICLE VII


FINANCIAL COVENANTS


So long as any Obligations are outstanding, or any Lender shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply and cause the Parent to comply with the following covenants.


 Section 7.01   Maintenance of Net Worth.  The Parent shall at all times
maintain a Net Worth of not less than the Minimum Net Worth.


 Section 7.02   Limitations on Total Liabilities.  The Parent’s Leverage Ratio
shall not at any time exceed 60%.


ARTICLE VIII


EVENTS OF DEFAULT;  REMEDIES


 Section 8.01   Events of Default.  The occurrence of any of the following
events shall constitute an “Event of Default” hereunder:


(a)              Principal Payment.  The Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable as set forth in
this Agreement;


(b)              Interest or Other Obligation Payment.  The Borrower shall fail
to pay any interest or any fee or other amount required to be paid hereunder or
under any other Credit Document when the same becomes due and payable as set
forth in this Agreement, provided however that the Borrower will have a grace
period of five days after the payments covered by this Section 8.01(b) becomes
due and payable for the first two defaults under this Section 8.01(b) in every
calendar year; provided, that the Borrower’s failure to pay interest and instead
to pay PIK Interest shall not be an Event of Default so long as a Cash Flow
Sweep Period is then in effect;


(c)              Representation and Warranties.  Any representation or warranty
made or deemed to be made (i) by the Borrower (or any of its officers) in this
Agreement or in any other Credit Document, or (ii) by the Parent or any
Subsidiary in any Credit Document, shall prove to have been incorrect in any
material respect when made or deemed to be made; provided that as to any such
breach of any representation or warranty which was unintentionally made to
Lender if such representation or warranty can either be made true and correct in
all material respects or may otherwise be cured, Borrower shall have a period of
five Business Days in the event such cure can be effectuated by the payment of
money, or otherwise thirty days, after Borrower receives written notice thereof,
to undertake and complete any required action to make such representation or
warranty either true and correct in all material respects or otherwise to cure
the same;


(d)              Covenant Breaches.  (i) The Borrower shall fail to perform or
observe any covenant contained in Sections 5.02(a)(i), (b) (i) or (c), 5.08,
Article VI or Article VII of this Agreement or the Borrower shall fail to
perform or observe, or shall fail to cause any Subsidiary to perform or observe
any covenant in any Credit Document beyond any notice and/or cure period for
such default expressly provided in such Credit Document or (ii) the Borrower,
the Parent or any Subsidiary shall fail to perform or observe any term or
covenant set forth in any Credit Document which is not covered by clause (i)
above or any other provision of this Section 8.01, in each case if such failure
shall remain unremedied for 30 days after the earlier of the date written notice
of such default shall have been given to the Borrower, the Parent or such
Subsidiary by the Administrative Agent or any Lender or the date a Responsible
Officer of the Borrower or any Subsidiary has actual knowledge of such default,
unless such default in this clause (ii) cannot be cured in such 30 day period
and the Borrower is diligently proceeding to cure, or caused to be cured, such
default, in which event the cure period shall be extended to 90 days;


(e)              Cross‑Defaults.  An “Event of Default” or a “Mezzanine Loan
Event of Default” (in each case as defined in the Existing Property Loan
Agreement) shall have occurred and be continuing.


(f)              Insolvency.  The Borrower, the Parent, any Guarantor, or any of
their respective Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, any
Guarantor, or any of their respective Subsidiaries seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Borrower, the Parent, any Guarantor, or any of their respective Subsidiaries,
either such proceeding shall remain undismissed for a period of 60 days or any
of the actions sought in such proceeding shall occur; or the Borrower, the
Parent, any Guarantor, or any of their respective Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (f);


(g)              Judgments.  Any judgment or order for the payment of money in
excess of $75,000,000 (reduced for purposes of this paragraph for the amount in
respect of such judgment or order that a reputable insurer has acknowledged
being payable under any valid and enforceable insurance policy) shall be
rendered against the Borrower, the Parent or any of their respective
Subsidiaries which, within 60 days from the date such final judgment is entered,
shall not have been discharged or execution thereof stayed pending appeal;


(h)              ERISA.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, (iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is likely to result in the termination
of such Plan for purposes of Title IV of ERISA, unless such Reportable Event,
proceedings or appointment are being contested by the Parent or the Borrower in
good faith and by appropriate proceedings, (iv)  any Plan shall terminate for
purposes of Title IV of ERISA, (v)  the Parent, the Borrower or any member of a
Controlled Group shall incur any liability in connection with a withdrawal from
a Multiemployer Plan or the insolvency (within the meaning of Section 4245 of
ERISA) of a Multiemployer Plan, unless such liability is being contested by the
Parent or the Borrower in good faith and by appropriate proceedings, or (vi) any
other event or condition shall occur or exist, with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could subject the Borrower,
the Parent or any Subsidiary of Borrower or the Parent to any tax, penalty or
other liabilities in the aggregate exceeding $75,000,000 at the time of such
event or upon occurrence of such condition;


(i)              Guaranty.  Any Guaranty shall for any reason cease to be valid
and binding on any Guarantor or any Guarantor shall so state in writing;


(j)              Parent’s REIT Status.  There shall be a determination from the
applicable Governmental Authority from which no appeal can be taken that the
Parent’s tax status as a REIT has been lost;


(k)              Parent Common Stock.  The Parent at any time hereafter fails to
cause the Parent Common Stock to be duly listed on the New York Stock Exchange,
Inc. or another nationally recognized stock exchange; or


(l)              Changes in Ownership and Control.  Any of the following occur
without the written consent of the Required Lenders:  (A) the Parent (i) amends
the Borrower’s partnership agreement in any material and adverse respect (which
shall not include any customary amendments to reflect transactions permitted by
this Agreement so long as such amendments are not otherwise adverse to the
Administrative Agent or any of the Lenders), (ii) admits a new general partner
to the Borrower, (iii) own less than 50.1% of the partnership interests in and
beneficial ownership of the Borrower, or (iv)  resigns as general partner of the
Borrower, or (B) the failure of individuals who are members of the board of
directors (or similar governing body) of the Parent on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Parent.


 Section 8.02   Optional Acceleration of Maturity.  If any Event of Default
(other than an Event of Default pursuant to paragraph (f) of Section 8.01 with
respect to the Borrower or the Parent) shall have occurred and be continuing,
then, and in any such event,


(a)              the Administrative Agent (i) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower, and


(b)              the Administrative Agent shall at the request of, or may with
the consent of, the Required Lenders proceed to enforce its rights and remedies
under the Credit Documents for the ratable benefit of the Lenders by appropriate
proceedings.


 Section 8.03   Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (f) of Section 8.01 with respect to the Borrower or the
Parent shall occur, the obligation of each Lender to make Advances shall
immediately and automatically be terminated and the principal amount of all
Advances, all interest on all of the Advances and all other amounts payable
under this Agreement shall immediately and automatically become and be due and
payable in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower.


 Section 8.04   [Reserved].


 Section 8.05   Non‑exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.


 Section 8.06   Right of Set‑off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
principal under all the Advances and any other amount payable hereunder due and
payable pursuant to the provisions of Section 8.02 or the automatic acceleration
of the principal amount of all Advances and all amounts payable under this
Agreement pursuant to Section 8.03, each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement, the
Note held by such Lender, and the other Credit Documents, irrespective of
whether or not such Lender shall have made any demand under this Agreement, such
Note, or such other Credit Documents, and although such obligations may be
unmatured.  Each Lender agrees to promptly notify the Borrower after any such
set‑off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set‑off and application.  The
rights of each Lender under this Section are in addition to any other rights and
remedies (including, without limitation, other rights of set‑off) which such
Lender may have.


ARTICLE IX


[RESERVED]


ARTICLE X


AGENCY PROVISIONS


 Section 10.01   Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes) and the Obligations, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement, any other Credit Document, or applicable
law.  The functions of the Administrative Agent are administerial in nature and
in no event shall the Administrative Agent have a fiduciary or trustee relation
in respect of any Lender by reason of this Agreement or any other Credit
Document.  Within 5 Business Days of the Administrative Agent or a Lender
receiving actual notice (without any duty to investigate) of a Default, the
Administrative Agent or such Lender, as applicable, will provide written notice
of such Default to the Lenders.


 Section 10.02   Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor ESL Investments, Inc. (“ESL”) nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken (including such Person’s own negligence) by
it or them under or in connection with this Agreement or the other Credit
Documents, except for its or their own gross negligence or willful misconduct. 
Without limitation of the generality of the foregoing, the Administrative
Agent:  (a) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to the Administrative
Agent; (b) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Credit Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Credit
Document on the part of the Parent, the Borrower or their Subsidiaries or to
inspect the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties.


 Section 10.03   Administrative Agent and Its Affiliates.  With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent.  The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity.  The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.


 Section 10.04   Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.  Nothing in this Agreement or any other Credit Document shall
require the Administrative Agent or any of its directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its directors, officers,
agents or employees.


 Section 10.05   Indemnification.  The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), according
to their respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent (solely in its
capacity as such) in any way relating to or arising out of this Agreement or any
action taken or omitted by the Administrative Agent under this Agreement or any
other Credit Document (including the Administrative Agent’s own negligence),
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
Pro Rata Share of any out‑of‑pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.  The term “Administrative Agent”
shall be deemed to include the employees, directors, officers and affiliates
(including ESL) of the Administrative Agent for purposes of this Section 10.05.


 Section 10.06   Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with cause by the Required Lenders upon
receipt of written notice from the Required Lenders to such effect.  Upon
receipt of notice of any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall be acceptable to the Initial Lenders and to the
Borrower (such consent not to be unreasonably withheld or delayed), unless an
Event of Default then exists or an event under Sections 8.01(a) or (f), in which
case the Borrower shall have no such approval right.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Borrower, appoint a successor Administrative Agent
acceptable to the Borrower.  Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Credit Documents.  After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Administrative Agent under this Agreement and the other Credit Documents.


 Section 10.07   Designation of Additional Agents.  The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “arrangers” or other designations for purposes hereof, but no such
designation shall have any substantive effect, and no such Lenders or their
Affiliates shall have any additional powers, duties or responsibilities as a
result thereof.


ARTICLE XI


MISCELLANEOUS


 Section 11.01   Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, nor increase in the
aggregate Commitments of the Lenders, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment shall
increase the Commitment of any Lender without the written consent of such
Lender, and no amendment, waiver or consent shall, unless in writing and signed
by all the Lenders, do any of the following: (a) increase the aggregate
Commitments of the Lenders in excess of $200,000,000, (b) reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder or
under any other Credit Document or otherwise release the Borrower from any
Obligations, (c) extend the termination date of such Lender’s Commitment beyond
the Maturity Date, (d) change the percentage of the Commitments of the Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Credit Document, (e) amend this Section 11.01, (f)
amend the definition of “Required Lenders”, (g) release any Guarantor from its
obligations under the Guaranty; (h) modify any provisions requiring payment to
be made for the ratable account of the Lenders, or (i) amend the definition of
“Pro Rata Share”; and provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or any other Credit Document.  In
addition, none of the following decisions shall be made without the written
consent of the Required Lenders:


(a)              any determination to make a Borrowing after the occurrence and
during the continuance of an Event of Default;


(b)              any waiver of or any amendment to the financial covenants
contained in Article VII of this Agreement or any definitions used therein;


(c)              any waiver or modification of the covenants contained in
Article V or Article VI;


(d)              any amendment, supplement or modification to, or waiver of, the
provisions of Section 8.01 of this Agreement;


(e)              any determination to send notice to the Borrower of, or
otherwise declare, an Event of Default pursuant to Section 8.01 of this
Agreement;


(f)              any determination to accelerate the Obligations pursuant to
Section 8.02 of this Agreement;


(g)              any exercise of remedies under any Credit Document;


(h)              any waiver for more than 45 days of, or any amendment to, the
reporting requirements set forth in Section 5.05 of this Agreement; and


(i)              any other waiver or modification of the Credit Documents unless
the applicable provision of this Agreement expressly permits such waiver or
modification to be made by the Administrative Agent.


Any amendment to this Agreement, including a covenant of the Parent or any of
its Subsidiaries or amendment to a definition, shall require the Borrower’s
written consent.


 Section 11.02   Notices, Etc.  All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or as a pdf attachment to an e-mail address to the respective
addressees specified below, immediately followed by delivery in one of the other
methods provided). Any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section). A
notice shall be deemed to have been given when delivered or upon refusal to
accept delivery (or in the case of any email delivered after 5:00 pm Eastern
time or on a day that is not a Business Day, the Business Day next following
such date of delivery, provided that there is immediately following delivery as
aforesaid).


If to Administrative Agent or Initial Lenders:


c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention:  Edward S. Lampert, CEO


and


ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention:  Harold R. Talisman
Email: harold@eslinvest.com


with a copy (which shall not constitute notice) to:


Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Margaret S. Peponis
Email: mpeponis@cgsh.com


If to Borrower:


c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Attention: Matthew Fernand
Executive Vice President & General Counsel
Email: mfernand@seritage.com


and


Brian Dickman
Executive Vice President & Chief Financial Officer
Email: bdickman@seritage.com


with a copy (which shall not constitute notice) to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: F. William Reindel
Email: F.William.Reindel@friedfrank.com


As to each other party (including any Lender following the Closing Date), at
such address and email address designated by such party in a written notice to
the other parties and Administrative Agent.


 Section 11.03   No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in this Agreement and the other Credit Documents are cumulative and not
exclusive of any remedies provided by law.


 Section 11.04   Costs and Expenses.  The Borrower agrees to pay on demand (a)
all reasonably out-of-pocket costs and expenses incurred by the Administrative
Agent (or any of its Affiliates) in connection with the preparation, execution,
delivery, due diligence, administration, modification and amendment of this
Agreement, the Notes and the other Credit Documents,  including, without
limitation, legal fees and disbursements, accounting fees, and the costs of any
third-party diligence materials; (b) all out-of-pocket costs and expenses
incurred by the Administrative Agent (or any of its Affiliates) in connection
with (i) monitoring the Borrower’s and the Parent’s ongoing performance of and
compliance with Borrower’s and Parent’s agreements and covenants contained in
this Agreement and the other Credit Documents on its part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements, (ii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Credit Documents and any
other documents or matters relating hereto. In addition, the Borrower agrees to
pay on demand (x) all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent and each Lender (or any of their Affiliates) in
connection with enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting the Borrower, the Parent,
the Guarantors, this Agreement or the other Credit Documents, and (y) all
actual-of-pocket costs and expenses (including attorney’s fees) incurred by the
Administrative Agent and each Lender (or any of their Affiliates) in connection
with the enforcement of any obligations of the Borrower, or a Default by the
Borrower, under the Credit Documents, including any actual or attempted
refinancing, restructuring, settlement or workout and any insolvency or
bankruptcy proceedings (including any applicable transfer taxes).  Without
limiting the foregoing, the Borrower shall pay all costs, expenses and fees of
the Administrative Agent and each Lender resulting from Defaults or reasonably
imminent Defaults or requests by the Borrower and, with respect to requests by
the Borrower or during the continuance of a Default or Event of Default, the
costs of all property inspections and/or appraisals (or any updates to any
existing inspection or appraisal), that the Administrative Agent may be required
to obtain due to a request by Borrower or the occurrence of a Default.


 Section 11.05   Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Lender.


 Section 11.06   Lender Assignments and Participations.


(a)              Assignments.  Any Lender may assign to one or more banks or
other entities all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and any Notes held by it); provided, however, that (i)
each such assignment shall be of a constant, and not a varying, percentage of
all of such Lender’s rights and obligations under this Agreement and shall
involve a ratable assignment of such Lender’s Commitment and such Lender’s
Advances, (ii) each such assignment shall be subject to Borrower’s written
consent, not to be unreasonably withheld or delayed (unless an Event of Default
then exists or an event under Section 8.01(a) or (f), in which event the
Borrower shall have no such approval right), (iii)  the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with the Notes subject to such assignment, (iv)  the consent of Initial Lenders
shall be required, which consent shall not be unreasonably withheld or delayed,
(v) no such assignments shall be made to the Borrower or its Affiliates or any
of their respective subsidiaries or any natural Person and (vi) the relevant
assignee, if it is not a Lender, shall deliver on or prior to the effective date
of such assignment, to the Administrative Agent (1) if requested by the
Administrative Agent, an administrative questionnaire, in the form provided to
such additional lender by the Administrative Agent and (2) any tax documentation
required under Section 2.11.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party
hereto).  Notwithstanding anything herein to the contrary, any Lender may
assign, as collateral or otherwise, any of its rights under the Credit
Documents, including to any Federal Reserve Bank or other central bank, and this
Section shall not apply to any such assignment.


(b)              Term of Assignments.  By executing and delivering an Assignment
and Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency of value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the Guarantors or the performance or observance by the Borrower or
the Guarantors of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements and filings under the Exchange Act referred to in Sections
4.06 and 5.05, if applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv)  such assignee will, independently and
without reliance upon the Administrative Agent, such Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v)  such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.


(c)              The Register.  The Administrative Agent shall maintain at its
address referred to in Section 11.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.


(d)              Procedures.  Upon its receipt of an Assignment and Acceptance
executed by a Lender and a purchasing Lender, together with the Note subject to
such assignment (to the extent applicable), the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of the attached Exhibit B, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register, and (iii) give prompt
notice thereof to the Borrower.  Within five Business Days after its receipt of
such notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note (to the extent
applicable), a new Note payable to the order of such purchasing Lender in amount
equal to, respectively, the Commitment and the outstanding Advances assumed by
it pursuant to such Assignment and Acceptance, and if the assigning Lender has
retained any Commitment hereunder, a new Note payable to the order of such
Lender in an amount equal to, respectively, the Commitment and the outstanding
Advances retained by it hereunder.  Such new Note shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the attached Exhibit A.


(e)              Participations.  Each Lender may sell participations to one or
more banks or other entities (excluding natural Persons and Defaulting Lenders)
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement and the holder of the obligations owing under the
Advances made by such Lender, (iv)  the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(v)  such Lender shall not require the participant’s consent to any matter under
this Agreement, except for change in the principal amount of any Note in which
the participant has an interest, reductions in fees or interest, or extending
the Maturity Date except as permitted in this Agreement.  The Borrower hereby
agrees that participants shall have the same rights under Sections 2.09 and 2.11
hereof (subject to the requirements and limitations therein, including the
requirements under Sections 2.11(f) and (g)) as the Lender to the extent of
their respective participations, provided that no participant shall be able to
collect in excess of amounts payable to the Lender selling to such participant
under such Sections in respect of the interest sold to such participant or to
collect any such amounts from the Borrower.  Each Lender that sells a
participation shall, acting solely for this purpose as a non‑fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Advances or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103‑1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(f)              Confidentiality.  Each Lender may furnish any information
concerning the Borrower and its Subsidiaries in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Lender in
accordance with Section 11.20.  Such Lender shall promptly deliver a signed copy
of any such confidentiality agreement to the Administrative Agent.


 Section 11.07   Indemnification.


(a)              The Borrower, at its sole cost and expense, shall protect,
indemnify, reimburse, defend and hold harmless each Lender and its officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents,
Affiliates, successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest hereunder and under the other Credit Documents;
provided, however, that no Indemnified Party shall have the right to be
indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.


(b)              If for any reason (including violation of law or public policy)
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Article XI are unenforceable in whole or in part or are otherwise unavailable to
an Indemnified Party sufficient to hold it harmless, then the Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount the Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Article XI will be in
addition to any liability that Borrower may otherwise have hereunder and under
the other Credit Documents.


(c)              To the extent any Indemnified Party has notice of a claim for
which it intends to seek indemnification hereunder, such Indemnified Party shall
give prompt written notice thereof to the Borrower, provided that failure by the
Administrative Agent or Lender to so notify the Borrower will not relieve the
Borrower of its obligations under this Article XI, except to the extent that the
Borrower suffers actual prejudice as a result of such failure. In connection
with any claim for which indemnification is sought hereunder, the Borrower shall
have the right to defend the applicable Indemnified Party (if requested by the
applicable Indemnified Party, in the name of such Indemnified Party) from such
claim by attorneys and other professionals reasonably approved by the applicable
Indemnified Party.  Upon assumption by the Borrower of any defense pursuant to
the immediately preceding sentence, the Borrower shall have the right to control
such defense, provided that the applicable Indemnified Party shall have the
right to reasonably participate in such defense and Borrower shall not consent
to the terms of any compromise or settlement of any action defended by Borrower
in accordance with the foregoing without the prior consent of the applicable
Indemnified Party, unless such compromise or settlement (i) includes an
unconditional release of the applicable Indemnified Party from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
applicable Indemnified Party.  The applicable Indemnified Party shall have the
right to retain its own counsel if (1) the Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Party in a timely
manner, or (2) the applicable Indemnified Party shall have been advised by
counsel that there are actual or potential material conflicts of interest
between the Borrower and the applicable Indemnified Party, including situations
in which there are one or more legal defenses available to the applicable
Indemnified Party that are different from or additional to those available to
the Borrower. So long as the Borrower is conducting the defense of any action
defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, the Administrative Agent or Lender, as
applicable, and the applicable Indemnified Party shall not compromise or settle
such action defended without the Borrower’s consent, which shall not be
unreasonably withheld or delayed. Upon demand, the Borrower shall pay or, in the
sole discretion of the applicable Indemnified Party, reimburse the applicable
Indemnified Party for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals retained by the applicable Indemnified Party in accordance with
this Section 11.07 in connection with defending any claim subject to
indemnification hereunder.


(d)              Any amounts payable to Lender by reason of the application of
this Article XI shall become immediately due and payable and shall bear interest
at the Interest Rate from the date Damages are sustained by the Indemnified
Parties until paid.


(e)              No Indemnified Party shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.


 Section 11.08   Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.


 Section 11.09   Survival of Representations, Indemnifications, etc.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties.  All obligations of the Borrower provided for in
Sections 2.09, 2.11(c), 11.04 and 11.07 shall survive any termination of this
Agreement and repayment in full of the Obligations.


 Section 11.10   Severability.  In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.


 Section 11.11   Entire Agreement.  This Agreement, the Notes and the other
Credit Documents constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede any prior agreements,
written or oral, with respect thereto.


 Section 11.12   Usury Not Intended.  It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect.  In furtherance thereof, the Lenders and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
its Notes (or if such Notes shall have been paid in full, refund said excess to
the Borrower).  In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower).  In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower
and the Lenders shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.


 Section 11.13   Governing Law.  ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5‑1401
OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF
LAWS PROVISIONS) OF THE STATE OF NEW YORK.


 Section 11.14   Consent to Jurisdiction; Service of Process; Jury Trial.


(a)              Exclusive Jurisdiction.  Except as provided in subsection (b),
each of the parties hereto agrees that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established among
them in connection with, this Agreement or any of the other Credit Documents
whether arising in contract, tort, equity, or otherwise, shall be resolved
exclusively by state or federal courts located in the City, county and state of
New York, but the parties hereto acknowledge that any appeals from those courts
may have to be heard by a court located outside of New York.  Each of the
parties hereto waives in all disputes brought pursuant to this subsection (a)
any objection that it may have to the location of the court considering the
dispute.


(b)              Other Jurisdictions.  The Borrower agrees that the
Administrative Agent, any Lender or any indemnitee shall have the right to
proceed against the Borrower or its Property in a court in any location to
enable such person to (1) obtain personal jurisdiction over the Borrower or (2)
enforce a judgment or other court order entered in favor of such Person.  The
Borrower agrees that it will not assert any permissive counterclaims in any
proceeding brought by such Person to enforce a judgment or other court order in
favor of such Person.  The Borrower waives any objection that it may have to the
location of the court in which such Person has commenced a proceeding described
in this subsection (a).


(c)              Service of Process.  The Borrower waives personal service of
any process upon it and irrevocably consents to the service of process of any
writs, process or summonses in any suit, action or proceeding by the mailing
thereof by the Administrative Agent or the Lenders by registered or certified
mail, postage prepaid, to the Borrower addressed as provided herein.  Nothing
herein shall in any way be deemed to limit the ability of the Administrative
Agent or the Lenders to serve any such writs, process or summonses in any other
manner permitted by applicable law.  The Borrower irrevocably waives any
objection (including, without limitation, any objection of the laying of venue
or based on the grounds of forum non conveniens) which it may now or hereafter
have to the bringing of any such action or proceeding with respect to this
Agreement or any other instrument, document or agreement executed or delivered
in connection herewith in any jurisdiction set forth above.


(d)              Waiver of Jury Trial.  Each of the parties hereto irrevocably
waives any right to have a jury participate in resolving any dispute, whether
sounding in contract, tort, or otherwise, arising out of, connected with,
related to or incidental to the relationship established among them in
connection with this Agreement or any other instrument, document or agreement
executed or delivered in connection herewith.  Each of the parties hereto agrees
and consents that any such claim, demand, action or cause of action shall be
decided by court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Agreement with any court as written
evidence of the consent of the parties hereto to the waiver of their right to
trial by jury.


(e)              Waiver of Bond.  The Borrower waives the posting of any bond
otherwise required of any party hereto in connection with any judicial process
or proceeding to realize on the collateral, enforce any judgment or other court
order entered in favor of such party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.


 Section 11.15   Knowledge of Borrower.  For purposes of this Agreement,
“knowledge of the Borrower” means the actual knowledge of any of the executive
officers and all other Responsible Officers of the Parent.


 Section 11.16   Lenders Not in Control.  None of the covenants or other
provisions contained in the Credit Documents shall or shall be deemed to, give
the Lenders the rights or power to exercise control over the affairs and/or
management of the Borrower, any of its Subsidiaries, or any Guarantor, the power
of the Lenders being limited to the right to exercise the remedies provided in
the Credit Documents.


 Section 11.17   Headings Descriptive.  The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


 Section 11.18   Time is of the Essence.  Time is of the essence under the
Credit Documents.


 Section 11.19   Scope of Indemnities.  The Borrower acknowledges and agrees
that certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Lenders, or any other Person being indemnified.


 Section 11.20   Confidentiality.


(a)              The Administrative Agent and each Lender severally agrees that
it will use its commercially reasonable efforts not to disclose without the
prior written consent of the Parent or the Borrower (other than to an Affiliate
or such Person’s or their Affiliate’s directors, officers, employees, auditors,
regulators or counsel) any Information (as defined below) with respect to the
Parent or the Borrower which is furnished pursuant to this Agreement except that
the Administrative Agent and each Lender may disclose any such Information (i)
which is or becomes generally available to the public other than by a breach of
this Section 11.20, (ii) which is known by or becomes known by such Person other
than in the course of the delivery of Information provided specifically under
this Agreement, (iii) as may be required or appropriate in any report, statement
or testimony submitted to any Governmental Authority, regulatory authority or
self‑regulatory authority (whether in the United States or elsewhere), (iv)  as
may be required or appropriate in response to any summons or subpoena or any
law, order, regulation, ruling or similar legal process applicable to the
Administrative Agent or such Lender, (v)  to any other party hereto, (vi) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (vii)
subject to an agreement containing provisions substantially the same as those of
this Section 11.20, to (A) any prospective participant or assignee in connection
with any contemplated transfer pursuant to Section 11.06 in accordance with the
provisions of Section 11.06(e) or (B) any actual or prospective party to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (viii) on a confidential basis to any rating agency in connection
with rating the Parent or its Subsidiaries or this Agreement, (ix) with the
consent of the Borrower, or (x) to the extent such Information becomes available
to the Administrative Agent, any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Parent or
any of its Subsidiaries (including any information obtained based on a review of
the books and records of the Parent or any of its Subsidiaries) relating to the
Parent or any of its Subsidiaries or any of their respective businesses pursuant
to this Agreement;  provided that, in the case of information so received after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


(b)              Notwithstanding anything to the contrary set forth herein or in
any other written or oral understanding or agreement to which the parties hereto
are parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and (ii)
each party (and each of its employees, representatives, or other agents) may
disclose to any and all parties as required, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Credit
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011‑4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, the confidentiality of a communication
relating to the transactions contemplated by the Credit Documents, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Internal
Revenue Code, is not intended to be affected by the foregoing.


 Section 11.21   USA Patriot Act Notice.  The Patriot Act and federal
regulations issued with respect thereto require all financial institutions to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution. 
Consequently, the Administrative Agent (for itself and/or as Administrative
Agent for all Lenders hereunder) may from time‑to‑time request, and the Borrower
shall provide the Administrative Agent, the Borrower’s and each Guarantor’s and
Subsidiary of Borrower’s name, address, tax identification number and/or such
other identification information as shall be necessary for each Lender to comply
with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.


 Section 11.22   No Fiduciary Duties.  The Parent, the Borrower and each
Guarantor agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Administrative Agent, any Lender or any Affiliate
thereof, on the one hand, and the Parent, the Borrower or such Guarantor, as
applicable, its stockholders or its Affiliates, on the other.  The Parent, the
Borrower and each Guarantor agrees that the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s‑length commercial transactions.  The Parent, the Borrower
and each Guarantor agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Parent, the Borrower and each Guarantor
acknowledges that the Administrative Agent, the Lenders and their respective
Affiliates may have interests in, or may be providing or may in the future
provide financial or other services to other parties with interests which the
Parent, the Borrower or such Guarantor may regard as conflicting with its
interests and may possess information (whether or not material to the Parent,
the Borrower or such Guarantor) other than as a result of (x) the Administrative
Agent acting as administrative agent hereunder or (y) the Lenders acting as
lenders hereunder, that the Administrative Agent or any Lender may not be
entitled to share with the Parent, the Borrower or any Guarantor.  Without
prejudice to the foregoing, each of the Parent, the Borrower and each Guarantor
agrees that the Administrative Agent the Lenders and their respective Affiliates
may (a) deal (whether for its own or its customers’ account) in, or advise on,
securities of any Person, and (b) accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with other Persons in each case, as if
the Administrative Agent were not the Administrative Agent and as if the Lenders
were not lenders hereunder, and without any duty to account therefor to the
Parent, the Borrower or any Guarantor.  The Parent, the Borrower and each
Guarantor hereby irrevocably waives, in favor of the Administrative Agent and
the Lenders, any conflict of interest which may arise by virtue of the
Administrative Agent and the Lenders acting in various capacities under the
Credit Documents or for other customers of the Administrative Agent or any
Lender as described in this Section 11.22.


[Balance of page intentionally left blank]



--------------------------------------------------------------------------------



The parties hereto are executing this Agreement as of the date first above
written.
 
 

 
ADMINISTRATIVE AGENT: 
                   
JPP, LLC,
a Delaware limited liability company
                          By: /s/ Edward S. Lampert           Name:  
Edward S. Lampert
      Title:
Authorized Signatory
 

 

--------------------------------------------------------------------------------

 

 
LENDER:
                     
JPP, LLC,
a Delaware limited liability company
                          By: /s/ Edward S. Lampert           Name:  
Edward S. Lampert
      Title:
Authorized Signatory
 

 

--------------------------------------------------------------------------------

 

 
LENDER:
                     
JPP II, LLC,
a Delaware limited liability company
                          By: /s/ Edward S. Lampert           Name:  
Edward S. Lampert
      Title:
Authorized Signatory
 


 

--------------------------------------------------------------------------------

 

 
BORROWER:
                 
SERITAGE GROWTH PROPERTIES, L.P.
a Delaware limited partnership  
                          By: Seritage Growth Properties,       its general
partner                          
By:
/s/ Benjamin Schall        
Name:  
Benjamin Schall
     
Title:
Chief Executive Officer and President


 

--------------------------------------------------------------------------------

 

 
GUARANTOR: 
                   
SERITAGE GROWTH PROPERTIES,
a Maryland trust
                          By: /s/ Benjamin Schall       Name:  
Benjamin Schall
      Title:
Chief Executive Officer and President
 

 

--------------------------------------------------------------------------------

Schedule 1.01(A)
Commitments


Lender Name
Term Loans
Pro Rata Share of
Term Loans
JPP, LLC
$136,725,000
68.36%
JPP II, LLC
$63,275,000
31.64%
  TOTAL
$200,000,000
100.0%

--------------------------------------------------------------------------------

Schedule 1.01(B)
Existing Properties


Unit
Address
City
ST
1
700 E Northern Lights Blvd
Anchorage(Sur)
AK
2
1731 2nd Ave S W
Cullman
AL
3
3930 Mccain Blvd
North Little Rock
AR
4
2821 East Main St
Russellville
AR
5
6515 E Southern Ave
Mesa/East
AZ
6
5950 E Broadway Blvd
Park Mall
AZ
7
7611 W Thomas Rd
Phoenix-Desert Sky
AZ
8
2250 El Mercado Loop
Sierra Vista
AZ
9
3150 S 4Th Ave
Yuma
AZ
10
3400 Gateway Blvd
Prescott
AZ
11
4800 N Us Highway 89
Flagstaff
AZ
12
2011 East Fry Blvd
Sierra Vista
AZ
13
10140 N 91st Ave
Peoria
AZ
14
12025 N 32nd St
Phoenix
AZ
15
40710 Winchester Rd
Temecula
CA
16
3295 E Main St
Ventura
CA
17
1191 Galleria Blvd
Roseville
CA
18
1420 Travis Blvd
Fairfield
CA
19
12121 Victory Blvd
No Hollywood
CA
20
302 Colorado Ave
Santa Monica
CA
21
1209 Plz Dr
West Covina
CA
22
3636 N Blackstone Ave
Fresno
CA
23
5261 Arlington Ave
Riverside
CA
24
565 Broadway
Chula Vista
CA
25
100 Inland Ctr
San Bernardino
CA
26
5901 Florin Rd
Florin
CA
27
575 Fletcher Pkwy
El Cajon
CA
28
1178 El Camino Real
San Bruno
CA
29
2180 Tully Rd
San Jose-Eastridge
CA
30
9301 Tampa Ave
Northridge
CA
31
5900 Sunrise Mall
Citrus Hts-Sunrise
CA
32
20700 S Avalon Blvd Ste 100
Carson
CA
33
100 Westminster Mall
Westminster
CA
34
4575 La Jolla Village Dr
San Diego-North
CA
35
1700 N Main St
Salinas
CA
36
6000 Mowry Ave
Newark
CA
37
5080 Montclair Plz Ln
Montclair
CA
38
22550 Town Cir
Moreno Vly
CA
39
72-880 Hwy 111
Palm Desert
CA
40
3751 S Dogwood Ave
El Centro
CA
41
3501 S Mooney Blvd
Visalia
CA
42
200 Town Ctr E
Santa Maria
CA
43
1011 W Olive Ave
Merced
CA
44
4015 Capitola Rd
Santa Cruz
CA
45
145 W Hillcrest Dr
Thousand Oaks
CA
46
1855 Main Street
Ramona
CA
47
912 County Line Rd
Delano
CA
48
3001 Iowa Avenue
Riverside
CA
49
3625 East 18Th Street
Antioch
CA
50
1500 Anna Sparks Way
McKinleyville
CA
51
895 Faukner Road
Santa Paula
CA
52
42126 Big Bear Blvd
Big Bear Lake
CA
53
10785 W Colfax Ave
Lakewood
CO
54
1400 East 104Th Ave
Thornton
CO
55
1445 New Britain Ave
West Hartford
CT
56
850 Hartford Tnpk
Waterford
CT
57
19563 Coastal Hwy, Unit A
Rehoboth Beach
DE
58
3100 Sw College Rd Ste 300
Ocala
FL
59
7171 N Davis Hwy
Pensacola
FL
60
3111 E Colonial Dr
Orlando Colonial
FL
61
2300 Tyrone Blvd N
St Petersburg
FL
62
1625 W 49Th St
Hialeah/Westland
FL
63
451 E Altamonte Dr Ste 401
Altamonte Spg
FL
64
20701 Sw 112Th Ave
Miami/Cutler Rdg
FL
65
27001 Us 19 NSuite 8520
Clearwater/Cntrysd
FL
66
4125 Cleveland Ave Suite 88
Ft Myers
FL
67
8000 W Broward Blvd Ste 100
Plantation
FL
68
8201 S Tamiami Trail
Sarasota
FL
69
5900 Glades Rd
Boca Raton
FL
70
19505 Biscayne Blvd
Miami
FL
71
6201 W Newberry Rd
Gainesville
FL
72
1625 Nw 107Th Ave
Doral(Miami)
FL
73
3800 Us Highway 98 N Ste 500
Lakeland
FL
74
1050 S Babcock St
Melbourne
FL
75
303 Us Hwy 301 Blvd W
Bradenton
FL
76
2000 9Th StN
Naples
FL
77
733 N Highway 231
Panama City
FL
78
380 Blanding Blvd
Orange Park
FL
79
1460 W 49Th St
Hialeah
FL
80
10700 Biscayne Blvd
North Miami
FL
81
4501 66Th Street N
St. Petersburg
FL
82
2211 W Irlo Bronson Hwy
Kissimmee
FL
83
7321 Manatee Ave West
Bradenton
FL
84
7810 Abercorn St
Savannah
GA
85
1500 Cumberland Mall Se
Atlanta
GA
86
500 Nimitz Highway
Honolulu
HI
87
4600 1St Ave Ne
Cedar Rapids
IA
88
1405 South Grand
Charles City
IA
89
1501 Hwy 169 N
Algona
IA
90
2307 Superior
Webster City
IA
91
460 N Milwaukee St
Boise
ID
92
1601 N Harlem Ave
Chicago
IL
93
7503 W Cermak Rd
N Riverside
IL
94
4730 W Irving Park Rd
Chicago
IL
95
3340 Mall Loop Dr
Joliet
IL
96
2 Orland Sq
Orland Park
IL
97
2500 W Wabash
Springfield
IL
98
5050 S Kedzie Ave
Chicago
IL
99
5000 23Rd Ave
Moline
IL
100
3231 Chicago Rd
Steger
IL
101
17550 Halsted
Homewood
IL
102
2860 S Highland Ave
Lombard
IL
103
4201 Coldwater Rd
Ft Wayne
IN
104
101 West Lincoln
Merrillville
IN
105
3101 Northview Drive
Elkhart
IN
106
9701 Metcalf Ave
Overland Pk
KS
107
4820 S 4Th St Trafficway
Leavenworth
KS
108
5101 Hinkleville Rd
Paducah
KY
109
2815 West Parrish Avenue
Owensboro
KY
110
3010 Fort Campbell Blvd
Hopkinsville
KY
111
5715 Johnston St
Lafayette
LA
112
133 Monarch Dr
Houma
LA
113
900 E Admiral Doyle Dr
New Iberia
LA
114
1325 Broadway
Saugus
MA
115
350 Grossman Dr
Braintree
MA
116
126 Shawan Rd
Cockeysville
MD
117
15700 Emerald Way
Bowie
MD
118
17318 Valley Mall Rd
Hagerstown
MD
119
3207 Solomons Island Rd
Edgewater
MD
120
417 Main Street
Madawaska
ME
121
2100 Southfield Rd
Lincoln Park
MI
122
32123 Gratiot Ave
Roseville
MI
123
300 W 14 Mile Rd
Troy
MI
124
1250 Jackson XingI-94
Jackson
MI
125
3100 Washtenaw Ave
Ypsilanti
MI
126
22801 Harper Ave
St. Clair Shores
MI
127
1560 Us 31 South
Manistee
MI
128
2355 U.S. 23 South
Alpena
MI
129
2760 I-75 Business Spur
Sault Ste. Marie
MI
130
425 Rice St
St Paul
MN
131
3001 White Bear Ave N
Maplewood
MN
132
14250 Buck Hill Rd
Burnsville
MN
133
1305 Highway #10 West
Detroit Lakes
MN
134
3700 S Campbell
Springfield
MO
135
1 Flower Valley Shp Ctr
Florissant
MO
136
2304 Missouri Blvd
Jefferson City
MO
137
11 South Kings Hwy 61
Cape Girardeau
MO
138
2308 Highway 45 N
Columbus
MS
139
3180 Highway 2 West
Havre
MT
140
1 S Tunnel Rd
Asheville
NC
141
545 Us Hwy 29 N
Concord
NC
142
1302 Bridford Pkwy
Greensboro
NC
143
1-20Th Ave S E
Minot
ND
144
4700 Second Avenue
Kearney
NE
145
77 Rockingham Park Blvd
Salem
NH
146
310 Daniel Webster Hwy Ste 102
Nashua
NH
147
1500 S Willow St
Manchester
NH
148
50 Fox Run Rd Ste 74
Portsmouth
NH
149
1640 Route 22
Watchung
NJ
150
50 Route 46
Wayne
NJ
151
1500 Highway 35
Middletown
NJ
152
2220 North Grimes St
Hobbs
NM
153
3000 East Main St
Farmington
NM
154
1205 East Pine
Deming
NM
155
4000 Meadow Ln
Las Vegas(Meadows)
NV
156
5400 Meadowood Mall Cir
Reno
NV
157
10405 S Eastern Ave
Henderson
NV
158
1425 Central Ave
Albany
NY
159
195 N Broadway
Hicksville
NY
160
317 Greece Ridge Center Dr
Rochester-Greece
NY
161
200 Eastview Mall
Victor
NY
162
4155 State Rt 31
Clay
NY
163
Rt 17 Expy Exit 70
Johnson City
NY
164
4000 Jericho Tpke
East Northport
NY
165
600 Lee Blvd
Yorktown Hts
NY
166
171 Delaware Ave
Sidney
NY
167
2801 W. State St
Olean
NY
168
3408 W Central Ave
Toledo
OH
169
7875 Johnnycake Ridge Rd
Mentor
OH
170
4100 Belden Village Mall
Canton
OH
171
6950 W 130Th St
Middleburg Hts
OH
172
2000 Brittain Rd
Chapel Hill
OH
173
2700 Miamisburg Centerville Rd
Dayton Mall
OH
174
555 South Ave
Tallmadge
OH
175
1447 N Main St
North Canton
OH
176
502 Pike Street
Marietta
OH
177
1005 East Columbus St
Kenton
OH
178
4400 S Western Ave
Okla City/Sequoyah
OK
179
3132 East 51St St
Tulsa
OK
180
4 East Shawnee St
Muskogee
OK
181
11800 SE 82nd Ave
Happy Valley
OR
182
2640 West Sixth St
The Dalles
OR
183
160 N. Gulph Rd
King of Prussia
PA
184
3975 Columbia Ave
Columbia
PA
185
400 North Best Ave
Walnutport
PA
186
1094 Haines Road
York
PA
187
1745 Quentin
Lebanon
PA
188
1180 Walnut Bottom Rd
Carlisle
PA
189
Route 819 South
Mount Pleasant
PA
190
Intsctn St Rd Pr 1 & Pr 156
Caguas
PR
191
Carolina S/C
Carolina
PR
192
Pr Rte #2; Km 149.5
Mayaguez
PR
193
2643 Ponce Bypass
Ponce
PR
194
Pr 20 And Esmeralda
Guaynabo
PR
195
Pr 167 & Las Cumbres
Bayamon
PR
196
650 Bald Hill Rd
Warwick
RI
197
7801 Rivers Ave
Chrlstn/Northwoods
SC
198
2302 Cherry Rd
Rock Hill
SC
199
3801 B Clemson Blvd
Anderson
SC
200
3020 W 12Th St
Sioux Falls
SD
201
2800 N Germantown Prkway
Cordova
TN
202
4570 Poplar Ave
Memphis/Poplar
TN
203
13131 Preston Rd
Valley View
TX
204
303 Memorial City Mall
Memorial
TX
205
4000 N Shepherd Dr
Shepherd
TX
206
201 Central Park
Central Park
TX
207
9570 Southwest Frwy
Westwood
TX
208
3450 W Camp Wisdom Rd
Southwest Ctr
TX
209
300 Baybrook Mall
Friendswd/Baybrk
TX
210
6301 Nw Loop 410
Ingram
TX
211
12625 N I-H 35
Austin
TX
212
2501 Irving Mall
Irving
TX
213
9484 Dyer St
El Paso
TX
214
1129 Morgan Blvd
Harlingen
TX
215
12605 N Gessner Road
Houston
TX
216
7453 S Plaza Center Dr
West Jordan
UT
217
2010 N Main
Layton
UT
218
4588 Virginia Beach Blvd
Virginia Beach
VA
219
5901 Duke St
Alexandria
VA
220
100 Newmarket Fair Mall
Hampton
VA
221
1401 Greenbrier Pkwy
Chspk/Greenbrier
VA
222
12000 Fair Oaks Mall
Fairfax
VA
223
141 West Lee Highway
Warrenton
VA
224
2200-148Th AveNe
Redmond-Overlake Pk
WA
225
8800 Ne Vancouver Mall Dr
Vancouver
WA
226
2304 E Nob Hill Blvd
Yakima
WA
227
5200 S 76Th St
Greendale
WI
228
53 W Towne Mall C
Madison-West
WI
229
1425 E Highway 151
Platteville
WI
230
101 Great Teays Blvd
Scott Depot
WV
231
731 Beverly Pike
Elkins
WV
232
1701 4Th Ave W
Charleston
WV
233
4000 East 2Nd Street
Casper
WY
234
1960 North Federal Blvd
Riverton
WY
235
2150 South Douglas Hwy
Gillette
WY


















--------------------------------------------------------------------------------



Schedule 1.01(C)
Qualified Ground Leases
1.
That certain Lease, dated as of October 28, 1981, between King of Prussia
Associates, a Pennsylvania general partnership, as landlord, and Seritage SRC
Finance LLC, a Delaware limited liability company, as tenant, for the property
located at 160 N Gulph Rd, King of Prussia, PA 19406, recorded in the land
records of Montgomery County, Pennsylvania in Deed Book 4678 at Page 1; as
amended by that certain unrecorded Supplemental Agreement, dated as of October
28, 1981; as further amended by that certain unrecorded Supplement to
Supplemental Agreement, dated as of October 1, 1983; as amended by that certain
Recordable Supplemental Agreement, dated as of October 1, 1983, recorded in the
land records of Montgomery County, Pennsylvania in Deed Book 4729 at Page 336;
as amended by that certain unrecorded Amendment to Lease, dated as of November
30, 1993; as amended by that certain unrecorded Second Amendment to Lease, dated
as of August 22, 2000; and as amended that certain unrecorded Third Amendment to
Lease, dated as of December 31, 2014.

--------------------------------------------------------------------------------

Schedule 4.01(A)
Subsidiaries


Name
Jurisdiction of Formation
Entity Type
Address of Principal Office
Seritage SRC Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage KMT Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage SRC Mezzanine Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage KMT Mezzanine Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage Management LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017




--------------------------------------------------------------------------------

Schedule 4.01(B)
Joint Ventures


Name
Jurisdiction of Formation
Entity Type
Address of Principal Office
Seritage GS Holdings LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage SPS Holdings LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage MS Holdings LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017




--------------------------------------------------------------------------------

Schedule 4.08
Litigation


1.
On June 11, 2015 Sears Holdings Corporation (“Sears Holdings”) effected a rights
offering (the “Rights Offering”) to Sears Holdings stockholders to purchase
common shares of Seritage in order to fund, in part, the $2.7 billion
acquisition of 234 of Sears Holdings’ owned properties and one of its ground
leased properties (the “Wholly Owned Properties”), and its 50% interests in
three joint ventures (the “JV Interests”) that collectively own 28 properties,
ground lease one property and lease two properties (collectively, the “JV
Properties”) (collectively, the “Transaction”). The Rights Offering ended on
July 2, 2015, and the Company’s Class A common shares were listed on the New
York Stock Exchange on July 6, 2015.  On July 7, 2015, the Company completed the
Transaction with Sears Holdings and commenced operations. The Company’s only
operations prior to the completion of the Rights Offering and Transaction were
those incidental to the completion of such activities.  In May and June of 2015,
four purported Sears Holdings shareholders filed lawsuits in the Delaware Court
of Chancery challenging the Transaction, which lawsuits have since been
consolidated into a single action captioned In re Sears Holdings Corporation
Stockholder and Derivative Litigation, Consol. C.A. No. 11081-VCL (the
“Action”). On October 15, 2015, plaintiffs filed a verified consolidated
stockholder derivative complaint in the Action against the individual members of
Sears Holdings’ Board of Directors, ESL Investments, Inc. (together with its
affiliates, “ESL”), Sears Holdings’ CEO, Fairholme Capital Management L.L.C.
(“FCM”), and Seritage. On July 12, 2016, the plaintiffs filed a verified
consolidated amended stockholder derivative complaint (the “Amended Complaint”)
against the same defendants and asserting substantially the same claims as set
forth in the complaint filed in October 2015. The plaintiffs have brought the
Action derivatively on behalf of Sears Holdings, which is named as a nominal
defendant, and allege that the Sears Holdings directors, as well as ESL and
Edwards S. Lampert (in their capacity as the alleged controlling stockholder of
Sears Holdings), breached their fiduciary duties to Sears Holdings shareholders
by selling the Wholly Owned Properties to Seritage at a price that was unfairly
low and was the result of a process that allegedly was flawed. The Amended
Complaint also alleges that Seritage and FCM aided and abetted these alleged
fiduciary breaches. Among other forms of relief, the Amended Complaint seeks
damages in unspecified amounts. In October 2016, following mediation, the
parties reached an agreement-in-principle to settle the Action, subject to the
negotiation and execution of settlement documentation, customary releases of
defendants, final court approval, and other customary conditions. Pursuant to
the settlement, the defendants and the D&O insurers for the individual members
of the Sears Holdings’ Board of Directors have agreed to pay (assuming
satisfaction of all conditions) $40 million, of which Seritage has agreed to pay
$19 million. The defendants continue to deny the claims asserted and will enter
into the settlement solely to avoid the burden, expense, distraction, and
inherent risk in and of litigation. While there can be no assurance that the
agreement-in-principle will result in a definitive, court-approved agreement,
the Company has determined that its liability is both probable and estimable as
a result of the agreement-in-principle and has recorded a litigation charge of
$19.0 million for the three months ended September 30, 2016. The Company
believes that the plaintiffs’ claims and allegations against the Company are
legally without merit and, if the settlement is not approved, intends to contest
the Action vigorously.

--------------------------------------------------------------------------------

Schedule 4.17
Legal Requirements; Zoning; Utilities; Access


None.

--------------------------------------------------------------------------------

Schedule 4.18
Existing Indebtedness


1.
Mortgage Loan Agreement, dated July 7, 2015, by and among Seritage SRV Finance
LLC and Seritage KMT Finance LLC, as Borrowers, Seritage GS Holdings LLC,
Seritage SPS Holdings LLC and Seritage MS Holdings, LLC, as JV Pledgors, and
JPMorgan Chase Bank, National Association and H/S SO III Funding I LLC, as
Lenders, in the aggregate principal amount of $925,000,000, plus an additional
$100,000,000 to fund recapture, lease-up and redevelopment properties.



2.
Interest rate cap agreements in connection with the issuance of the Mortgage
Loan Agreement.



3.
Mezzanine Loan Agreement, dated July 7, 2015, by and among Seritage SRC
Mezzanine Finance LLC and Seritage KMT Mezzanine Finance LLC, as Borrowers and
H/S Special Opportunities III Corp. and JPMorgan Chase Bank, National
Association, as Lenders, in the aggregate principal amount of $236,000,000.



4.
Interest rate cap agreements in connection with the issuance of the Mezzanine
Loan Agreement.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTE
$ _______________
 
____________, 20__



For value received, the undersigned Seritage Growth Properties, L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to the order of
______________________ (the “Lender”) the principal amount of _________________
and ____/100 Dollars ($          ) or, if less, the aggregate outstanding
principal amount of each Advance (as defined in the Term Loan Agreement referred
to below) made by the Lender to the Borrower, together with interest on the
unpaid principal amount of each such Advance from the date of such Advance until
such principal amount is paid in full, at such interest rates, and at such
times, as are specified in the Term Loan Agreement.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Senior Unsecured Term Loan Agreement
dated as of February 23, 2017 as the same may be amended or modified from time
to time (the “Term Loan Agreement”) among the Borrower, Seritage Growth
Properties, a Maryland real estate investment trust (the “Parent”), the Lenders
party thereto, JPP, LLC, as the Administrative Agent and the other parties from
time to time party thereto.  Capitalized terms used in this Note and not
otherwise defined in this Note have the meanings assigned to such terms in the
Term Loan Agreement.  The Term Loan Agreement, among other things, (a) provides
for the making of Advances by the Lenders to the Borrower, from time to time, in
an aggregate amount not to exceed at any time outstanding the Dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Advance being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Term Loan Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at JPP, LLC, c/o ESL Investments, Inc., 1170
Kane Concourse, Suite 200, Bay Harbor Islands, FL 33154, Attention: Edward S.
Lampert, CEO and Harold S. Talisman, CFO (or at such other location or address
as may be specified by the Administrative Agent to the Borrower) in same day
funds.  The Lender shall record all Advances and payments of principal made
under this Note, but no failure of the Lender to make such recordings shall
affect the Borrower’s repayment obligations under this Note.
Except as specifically provided in the Term Loan Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.
[Balance of page intentionally left blank]
 
BORROWER
 
 
 
 
 
SERITAGE GROWTH PROPERTIES, L.P.
 
 
 
 
 
By: Seritage Growth Properties, its general partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 




--------------------------------------------------------------------------------

EXHIBIT B


FORM OF ASSIGNMENT AND ACCEPTANCE
Dated __________, 20__
Reference is made to the Senior Unsecured Term Loan Agreement dated as of
February 23, 2017 as the same may be amended or modified from time to time
(the “Term Loan Agreement”) among Seritage Growth Properties, L.P., a Delaware
limited partnership (the “Borrower”), Seritage Growth Properties, a Maryland
real estate investment trust (the “Parent”), the Lenders party thereto, JPP,
LLC, as the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms not otherwise defined in this Assignment and
Acceptance shall have the meanings assigned to them in the Term Loan Agreement.
Pursuant to the terms of the Term Loan Agreement, _______________ (“Assignor”)
wishes to assign and delegate ___%1 of its rights and obligations under the Term
Loan Agreement and _______________ (“Assignee”) desires to assume and accept
such rights and obligations. Therefore, Assignor, Assignee, and the
Administrative Agent agree as follows:
1. As of the Effective Date (as defined below), Assignor hereby sells and
assigns and delegates to Assignee, and Assignee hereby purchases and assumes
from Assignor, without recourse to Assignor and without representation or
warranty except for the representations and warranties specifically set forth in
clauses (i), (ii), and (iii) of Section 2 hereof, a ____% interest in and to all
of Assignor’s rights and obligations under the Term Loan Agreement in connection
with its Commitment, including, without limitation, such percentage interest in
Assignor’s Commitment and the Advances owing to Assignor and any Note held by
Assignor.
2. Assignor (i) represents and warrants that, prior to executing this Assignment
and Acceptance, its Commitment is $_____________ and the aggregate outstanding
principal amount of Advances owed to it by the Borrower is $_____________;
(ii) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Term Loan Agreement or any other Credit
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency, or value of the Term Loan Agreement or any other Credit Document or
any other instrument or document furnished pursuant thereto; (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Guarantor or the performance or
observance by the Borrower or any Guarantor of any of its obligations under the
Term Loan Agreement or any other Credit Document or any other instrument or
document furnished pursuant thereto; and (v) attaches the Note referred to in
Section 1 above and requests that the Administrative Agent exchange such Note
for a new Note dated ____________, 20__ in the principal amount of
$_____________, payable to the order of Assignee, [and a new Note dated
___________, 20__ in the principal amount of $_____________, payable to the
order of Assignor].
3. Assignee (i) confirms that it has received a copy of the Term Loan Agreement,
together with copies of the financial statements referred to in Section 4.06
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Term Loan
Agreement or any other Credit Document; (iii) appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Term Loan Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Term Loan Agreement or any other Credit Document are required
to be performed by it as a Lender; (v) specifies as its Applicable Lending
Office (and address for notices) the offices set forth beneath its name on the
signature pages hereof; (vi) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Term Loan Agreement and
its Note or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty2, and (vii) represents that it is an Eligible Assignee.
4. The effective date for this Assignment and Acceptance shall be
_______________ (the “Effective Date”)3  and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it in the
Register.
5. Upon such recording, and as of the Effective Date, (i) Assignee shall be a
party to the Term Loan Agreement for all purposes, and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights (other than rights against the Borrower
pursuant to Sections 2.09, 2.11(c) and 11.07 of the Term Loan Agreement, which
shall survive this assignment) and be released from its obligations under the
Term Loan Agreement.
6. Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Term Loan Agreement and the Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and commitment fees) to Assignee. Assignor and
Assignee shall make all appropriate adjustments in payments under the Term Loan
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
8. This Assignment and Acceptance may be executed in multiple counterparts, each
of which shall be an original, but all of which shall together constitute one
Assignment and Acceptance.
[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

1 Specify percentage in no more than 5 decimal points.
2 If the Assignee is organized under the laws of a jurisdiction outside the
United States.
3 See Section 11.06. Such a date shall be at least three Business Days after the
execution of this Assignment and Acceptance.

--------------------------------------------------------------------------------



The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.
 
[ASSIGNOR]  
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
       
 
JPP, LLC, as Administrative Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
       
 
 
 
 
 
[ASSIGNEE]  
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 




     
 
Applicable Lending Office: 
 
 
 
 
 
Address:
 
 
 
 
 
Attention:
 
 
Telecopy:
 
 
Telephone:
 
 
 
 


 



--------------------------------------------------------------------------------

EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is executed this ___ day of _________, 20__, for the
period ended _______ and is prepared pursuant to that certain Senior Unsecured
Term Loan Agreement dated as of February 23, 2017, as the same may be amended or
modified from time to time (the “Agreement”), among Seritage Growth Properties,
L.P., a Delaware limited partnership (the “Borrower”), Seritage Growth
Properties, a Maryland real estate investment trust (the “Parent”), the Lenders
party thereto, JPP, LLC, as the Administrative Agent and the other parties from
time to time party thereto. Capitalized terms used herein but not otherwise
defined herein shall have the meanings specified by the Agreement.
1.             Covenants, Defaults:  Borrower hereby certifies to the
Administrative Agent and the Lenders, effective as of the date of execution of
this Compliance Certificate, as follows:
1.1             Covenants. All covenants of Borrower set forth in Articles V and
VI of the Agreement required to be performed as of the date hereof have been
performed and maintained in all material respects, and such Covenants continue
to be performed and maintained as of the execution date of this certificate,
except as follows:
_________________________________ [specify]
1.2             Event of Default. There exists no Event of Default except as
follows:
_________________________________ [specify]
2.             Operating Covenants. Borrower hereby certifies to the
Administrative Agent and the Lenders, effective as of the calendar quarter
ending ____________, ___, that the amounts and calculations made hereunder
pursuant to Article VII of the Agreement are true and correct.
2.1             Maintenance of Net Worth (Section 7.01 of the Agreement)
Minimum Requirement – $1,000,000,000
(a)
Parent’s Net Worth (determined on a Consolidated basis in accordance with
GAAP):    $____________

2.2             Limitations on Total Liabilities of Parent (Section 7.02 of the
Agreement).
Maximum Threshold – 60%
(a)
Total debt of Parent (determined on a Consolidated basis in accordance with
GAAP):    $____________

(b)
Total assets of Parent (determined on a Consolidated basis in accordance with
GAAP):    $____________

(c)
Ratio of (a) to (b):    _____________

 [Balance of page intentionally left blank]

--------------------------------------------------------------------------------



EXECUTED as of the date first referenced above.
 
BORROWER
 
 
 
 
 
SERITAGE GROWTH PROPERTIES, L.P.
 
 
 
 
 
By: Seritage Growth Properties, its general partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF GUARANTY
This Guaranty (this “Agreement”) is made and entered into effective for all
purposes as of the 23rd day of February, 2017, by the parties signatory hereto
or to an Accession Agreement (as hereinafter defined) (collectively, the
“Guarantor”, whether one or more) to and for the benefit of JPP, LLC, as the
Administrative Agent (the “Administrative Agent”), and the lenders named in the
Term Loan Agreement herein described (collectively the “Lenders”).
INTRODUCTION
WHEREAS, Seritage Growth Properties, L.P., a Delaware limited partnership (the
“Borrower”), Seritage Growth Properties, a Maryland real estate investment trust
(the “Parent”), the Administrative Agent, the Lenders party thereto and the
other parties from time to time party thereto have entered into that certain
Senior Unsecured Term Loan Agreement dated as of February 23, 2017 (such Senior
Unsecured Term Loan Agreement, as the same may be amended or modified from time
to time, being referred to herein as the “Term Loan Agreement”);
WHEREAS, pursuant to the Term Loan Agreement, the Lenders have agreed to extend
credit to Borrower as more specifically described therein;
WHEREAS, the Borrower and each Guarantor are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Term Loan Agreement; and
WHEREAS, as a condition to extending credit to the Borrower under the Term Loan
Agreement, the Lenders have required, among other things, that the Guarantor
execute and deliver this Agreement.
AGREEMENT
NOW, THEREFORE, in order to induce the Lenders to make the Advances, each
Guarantor hereby agrees as follows:
Section 1             DEFINED TERMS.
All terms used in this Agreement, but not defined herein, shall have the meaning
given such terms in the Term Loan Agreement.
Section 2             GUARANTY.
Each Guarantor hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower now or hereafter existing under the Term Loan
Agreement, the Notes and any other Credit Document, whether for principal,
interest, fees, expenses, or otherwise (such obligations being the “Guaranteed
Obligations”) and any and all expenses (including reasonable counsel fees and
expenses) incurred by the Administrative Agent or any Lender in enforcing any
rights under this Agreement. Each Guarantor agrees that its guaranty obligation
under this Agreement is a guarantee of payment, not of collection and that such
Guarantor is primarily liable for the payment of the Guaranteed Obligations.
Section 3             LIMIT OF LIABILITY.
Each Guarantor that is a Subsidiary of the Borrower shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would not render its guaranty
obligation hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law.
Section 4             GUARANTY ABSOLUTE.
Each Guarantor guarantees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Term Loan Agreement and
the other Credit Documents, as applicable, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any Lender. The liability of each
Guarantor under this Agreement shall be absolute and unconditional irrespective
of:
(a)             any lack of validity or enforceability of the Term Loan
Agreement, any other Credit Document or any other agreement or instrument
relating thereto;
(b)             any change in the time, manner, or place of payment of, or in
any other term of, any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from the Term Loan Agreement or any other
Credit Document;
(c)             any exchange, release, or nonperfection of any collateral, if
applicable, or any release or amendment or waiver of or consent to departure
from any other agreement or guaranty, for any of the Guaranteed Obligations; or
(d)             any other circumstances which might otherwise constitute a
defense available to, or a discharge of the Borrower or a Guarantor.


Section 5 CONTINUATION AND REINSTATEMENT, ETC.
Each Guarantor agrees that, to the extent that (i) the Borrower makes payments
to the Administrative Agent or any Lender or (ii) the Administrative Agent or
any Lender receives any proceeds of any property of Borrower or any Guarantor,
and in either such case such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or otherwise required to be repaid, then to the extent of such repayment the
Guaranteed Obligations shall be reinstated and continued in full force and
effect as of the date such initial payment or collection of proceeds occurred.
The Guarantor shall defend and indemnify the Administrative Agent and each
Lender from and against any claim or loss under this Section 5 (including
reasonable attorneys’ fees and expenses) in the defense of any such action or
suit.
Section 6             CERTAIN WAIVERS.
Section 6.01.             Notice.  Each Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of acceleration, notice of intent to
accelerate and any other notice with respect to any of the Guaranteed
Obligations and this Agreement.
Section 6.02.             Other Remedies.  Each Guarantor hereby waives any
requirement that the Administrative Agent or any Lender protect, secure,
perfect, or insure any Lien or any Property subject thereto or exhaust any right
or take any action against the Borrower or any other Person or any collateral,
if any, including any action required pursuant to a Legal Requirement.
Section 6.03.             Waiver of Subrogation.
(a)                 Each Guarantor hereby irrevocably waives, until payment in
full of all Guaranteed Obligations and termination of all Commitments, any claim
or other rights which it may acquire against the Borrower that arise from such
Guarantor’s obligations under this Agreement or any other Credit Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. §509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent or any Lender against the Borrower or any
collateral which the Administrative Agent or any Lender now has or acquires. If
any amount shall be paid to any Guarantor in violation of the preceding sentence
and the Guaranteed Obligations shall not have been paid in full and all of the
Commitments terminated, such amount shall be held in trust for the benefit of
the Administrative Agent or any Lender and shall promptly be paid to the
Administrative Agent for the benefit of the Administrative Agent or any Lender
to be applied to the Guaranteed Obligations, whether matured or unmatured, as
the Administrative Agent may elect. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Term Loan Agreement and that the waiver set forth in this
Section 6.03(a) is knowingly made in contemplation of such benefits.
(b)                 Each Guarantor further agrees that it will not enter into
any agreement providing, directly or indirectly, for any contribution,
reimbursement, repayment, or indemnity by the Borrower or any other Person on
account of any payment by such Guarantor to the Administrative Agent or any
Lender under this Agreement.
Section 7             REPRESENTATIONS AND WARRANTIES.
Each Guarantor hereby represents and warrants as follows:
Section 7.01.             Corporate Authority. Such Guarantor is either a
corporation, limited liability company, limited partnership or trust duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The execution, delivery and performance by
such Guarantor of this Agreement are within such Guarantor’s organizational
powers, have been duly authorized by all necessary organizational action and do
not contravene (a) such Guarantor’s organizational authority or (b) any law or
material contractual restriction affecting such Guarantor or its Property.
Section 7.02.             Government Approval. No authorization or approval or
other action by and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Guarantor of
this Agreement.
Section 7.03.             Binding Obligations. This Agreement is the legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights (whether considered in a proceeding at law or in equity).
Section 8             COVENANTS.
Each Guarantor will comply with all covenant provisions of Article V and
Article VI of the Term Loan Agreement to the extent such provisions are
applicable.
Section 9             [Reserved].
Section 10           MISCELLANEOUS.
Section 10.01.             Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing, including telegraphic
communication and delivered or teletransmitted to the Administrative Agent, as
set forth in the Term Loan Agreement, and to each Guarantor, at the address set
forth under such Guarantor’s signature hereto or in the Accession Agreement
executed by such Guarantor, or to such other address as shall be designated by
any Guarantor or the Administrative Agent in written notice to the other
parties. All such notices and other communications shall be effective when
delivered or teletransmitted to the above addresses.
Section 10.02.             Amendments, Etc.  No amendment or waiver of any
provision of this Agreement nor consent to any departure by any Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
each Guarantor and the Administrative Agent; provided, however, that any
amendment or waiver releasing any Guarantor from any liability hereunder shall
be signed by all the Lenders; and provided further that any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding the foregoing, in the event that any Subsidiary
or Affiliate of the Borrower hereafter is required in accordance with the terms
of the Term Loan Agreement or otherwise agrees to become a guarantor of the
Borrower’s obligations under the Credit Documents, then such Subsidiary or
Affiliate may become a party to this Agreement by executing an Accession
Agreement (“Accession Agreement”) in the form attached hereto as Annex 1 and
each Guarantor and the Administrative Agent hereby agrees that upon such
Subsidiary’s or Affiliate’s execution of such Accession Agreement, this
Agreement shall be deemed to have been amended to make such Person a Guarantor
hereunder for all purposes and a party hereto and no signature is required on
behalf of the other Guarantors or the Administrative Agent to make such an
amendment to this Agreement effective.
Section 10.03.             No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 10.04.             Right of Set‑Off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and the Lenders
are hereby authorized at any time, to the fullest extent permitted by law, to
set off and apply any deposits (general or special, time or demand, provisional
or final) and other indebtedness owing by the Administrative Agent or any Lender
to the account of any Guarantor against any and all of the obligations of such
Guarantor under this Agreement, irrespective of whether or not the
Administrative Agent or any Lender  shall have made any demand under this
Agreement and although such obligations may be contingent and unmatured. The
Administrative Agent and the Lenders agree promptly to notify each Guarantor
affected by any such set-off after any such set-off and application made by the
Administrative Agent or any Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and any Lender under this Section 10.04 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or any Lender may otherwise
have.
Section 10.05.             Continuing Guaranty; Transfer of Interest. This
Agreement shall create a continuing guaranty and shall (a) remain in full force
and effect until payment in full and termination of the Guaranteed Obligations,
(b) be binding upon each Guarantor, its successors and assigns, and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the Lenders and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause, when any Lender assigns or otherwise transfers any interest
held by it under the Term Loan Agreement or other Credit Document to any other
Person pursuant to the terms of the Term Loan Agreement or other Credit
Document, that other Person shall thereupon become vested with all the benefits
held by such Lender under this Agreement. Upon the payment in full and
termination of the Guaranteed Obligations, the guaranties granted hereby shall
terminate and all rights hereunder shall revert to each Guarantor to the extent
such rights have not been applied pursuant to the terms hereof. Upon any such
termination, the Administrative Agent will, at each Guarantor’s expense, execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request and take any other actions reasonably requested to evidence or effect
such termination.
Section 10.06.             GOVERNING LAW. ANY DISPUTE BETWEEN THE GUARANTOR, THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK.
Section 10.07.             CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY
TRIAL.
(A)                 EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B)
OF THIS SECTION 10.07, EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG
THEM ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN
NEW YORK, NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW
YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS
SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.
(B)                 OTHER JURISDICTIONS. THE GUARANTOR AGREES THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY INDEMNITEE SHALL HAVE THE RIGHT TO
PROCEED AGAINST THE GUARANTOR OR ITS PROPERTY IN A COURT IN ANY LOCATION TO
ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE GUARANTOR OR (2)
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE
GUARANTOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF SUCH PERSON. THE GUARANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED
IN THIS SUBSECTION (B).
(C)                 SERVICE OF PROCESS. THE GUARANTOR WAIVES PERSONAL SERVICE OF
ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING
THEREOF BY ANY AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE LENDERS TO SERVE ANY
SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. THE GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR ANY AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY
JURISDICTION SET FORTH ABOVE.
(D)                 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
(E)                 ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH
OTHER PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF THIS SECTION 10.07, WITH ITS COUNSEL.
[Balance of page intentionally left blank]

--------------------------------------------------------------------------------



Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.
 
GUARANTORS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
Address for the above Guarantors
 
 
489 Fifth Avenue, 18th Floor
 
 
New York, NY 10017
 
 
Attention: Matthew Fernand
 

 



--------------------------------------------------------------------------------



ANNEX 1
GUARANTY
ACCESSION AGREEMENT


_______________________ [Name of Entity], a [limited partnership/corporation]
(the “Company”), hereby agrees with (i) JPP, LLC, as the Administrative Agent
(the “Administrative Agent”) under the Senior Unsecured Term Loan Agreement
dated as of February 23, 2017 as the same may be amended or modified from time
to time (the “Term Loan Agreement”) among Seritage Growth Properties, L.P., a
Delaware limited partnership (the “Borrower”), Seritage Growth Properties, a
Maryland real estate investment trust (the “Parent”), the Lenders (as defined in
the Term Loan Agreement), the Administrative Agent and the other parties from
time to time party thereto and (ii) the parties to the Guaranty (the “Guaranty”)
dated as of February 23, 2017 executed in connection with the Term Loan
Agreement, as follows:
The Company hereby agrees and confirms that, as of the date hereof, it (a)
intends to be a party to the Guaranty and undertakes to perform all the
obligations expressed therein, of a Guarantor (as defined in the Guaranty), (b)
agrees to be bound by all of the provisions of the Guaranty as if it had been an
original party to such agreement, (c) confirms that the representations and
warranties set forth in the Guaranty, with respect to the Company, a party
thereto, are true and correct in all material respects as of the date of this
Accession Agreement and (d) has received and reviewed copies of the Guaranty.
For purposes of notices under the Guaranty the address for the Company is as
follows:
 
Attention:
 
 
 
Telephone:
 
 
 
Telecopy:
 
 

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
___ day of ___________________, 20____.


 
[NAME OF ENTITY]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
     


 

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF NOTICE OF BORROWING
______________, 2017
JPP, LLC
as Administrative Agent under the Term Loan Agreement herein described
c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention:  Edward S. Lampert, CEO and Harold Talisman, CFO
Ladies and Gentlemen:
The undersigned, Seritage Growth Properties, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Senior Unsecured Term Loan Agreement
dated as February 23, 2017 as the same may be amended or modified from time to
time (the “Term Loan Agreement,” the defined terms of which are used in this
Notice of Borrowing unless otherwise defined in this Notice of Borrowing) among
the Borrower, Seritage Growth Properties, a Maryland real estate investment
trust (the “Parent”), the Lenders party thereto, JPP, LLC, as the Administrative
Agent and the other parties from time to time party thereto, and hereby gives
you irrevocable notice pursuant to Section 2.02(a) of the Term Loan Agreement
that the undersigned hereby requests a Borrowing, and in connection with that
request sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Term Loan Agreement:
(a) Business Day of the Proposed Borrowing is _____________, 20_____.
(b) The aggregate amount of the Proposed Borrowing is $____________.
(c) The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:
(d) the representations and warranties contained in the Term Loan Agreement and
the other Credit Documents are correct in all material respects, as such
representations and warranties may have changed based upon events or activities
not prohibited by the Term Loan Agreement on and as of the date hereof, before
and after giving effect to the Proposed Borrowing and the application of the
proceeds therefrom, as though made on the date of the Proposed Borrowing except
to the extent such representations and warranties expressly relate to an earlier
date; and
(e) no Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

--------------------------------------------------------------------------------



 
Very truly yours,
 
 
 
 
 
SERITAGE GROWTH PROPERTIES, L.P.
 
 
 
 
 
By: Seritage Growth Properties, its general partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

 

